


Exhibit 10.1




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





 
 
 
 =====================================================================
ASSET PURCHASE AGREEMENT
between:
[ERICSSON],
and
CALIX, INC.
 
 
Dated August 20, 2012
 =====================================================================






1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
ARTICLE I : SALE OF ASSETS; RELATED TRANSACTIONS
11


 
 
 
1.1
Sale of Assets
11


1.2
Purchase Price
11


1.3
Closing
11


1.4
Closing Deliveries
11


1.5
Allocation
12


1.6
Withholding of Taxes
13


1.7
Consents
13


1.8
Ericsson Trademarks Excluded
13


 
 
 
ARTICLE II : REPRESENTATIONS AND WARRANTIES OF ERICSSON
13


 
 
 
2.1
Organization, Standing and Power
13


2.2
Ownership of Purchased Assets
14


2.3
Authority and Enforceability
14


2.4
Non-Contravention
14


2.5
Governmental Consents; Approvals; Permits
14


2.6
Material Contracts
14


2.7
Title to Purchased Assets; Encumbrances
16


2.8
Litigation
16


2.9
Restrictions on Business Activities
16


2.10
Compliance with Laws
17


2.11
Intellectual Property
17


2.12
Patents and Patent Contracts
19


2.13
Tax Matters
20


2.14
Employee Matters
20


2.15
Books and Records
21


2.16
Customers and Suppliers
21


2.17
Products; Warranties; Purchase Commitments
21


2.18
Finders’ Fees; Transaction Expenses
22


 
 
 
ARTICLE III : REPRESENTATIONS AND WARRANTIES OF CALIX
22


 
 
 
3.1
Organization and Standing
22


3.2
Authority and Enforceability
22


3.3
Non-Contravention
22


3.4
Government Consent
22


3.5
Finders’ Fee; Transaction Expenses
23


 
 
 
ARTICLE IV : CONDUCT PRIOR TO THE CLOSING
23


 
 
 
4.1
Conduct of Business of Ericsson
23


4.2
Restrictions on Conduct of Business of Ericsson
23


 
 
 
ARTICLE V : CERTAIN COVENANTS OF THE PARTIES
24


 
 
 
5.1
Confidentiality; Public Disclosure
25


5.2
Regulatory Approvals
25


5.3
Reasonable Efforts
25






2

--------------------------------------------------------------------------------






5.4
Third Party Consents; Notices
25


5.5
Access to Information
25


5.6
Employees and Contractors
26


5.7
Tax Matters
27


5.8
Assets Held by Affiliates
28


5.9
Further Actions
28


5.10
Further Assurances
28


5.11
Non-Compete; Non-Solicit
28


5.12
Transition Services
29


 
 
 
ARTICLE VI : CONDITIONS TO THE TRANSACTIONS
29


 
 
 
6.1
Conditions to Obligations of Each Party to Consummate the Transactions
29


6.2
Additional Conditions to Obligations of Ericsson
29


6.3
Additional Conditions to the Obligations of Calix
30


6.4
Employees
30


6.5
Proceedings
30


6.6
Release of Liens
30


 
 
 
ARTICLE VII : TERMINATION
30


 
 
 
7.1
Termination
30


7.2
Effect of Termination
31


7.3
Extension; Waiver
31


7.4
Non-exclusivity of Termination Rights
31


 
 
 
ARTICLE VIII : INDEMNIFICATION
32


 
 
 
8.1
Survival of Representations and Warranties
32


8.2
Indemnification
32


8.3
Indemnification Procedure
33


 
 
 
ARTICLE IX : GENERAL PROVISIONS
33


 
 
 
9.1
Fees and Expenses
33


9.2
Bulk Sales Compliance
33


9.3
Attorneys’ Fees
34


9.4
Governing Law; Venue
34


9.5
Notices
34


9.6
Successors and Assigns; Parties In Interest
34


9.7
Remedies Cumulative; Specific Performance
35


9.8
Severability
35


9.9
Entire Agreement
35


9.10
English Language
35


9.11
Execution
35


 
 
 
Exhibit A -
Form of Bill of Sale
 
Exhibit B -
Reseller Agreement
 
Exhibit C -
License Agreements
 
Exhibit D -
Transition Services
 
Exhibit E -
Disclosure Schedule
 
Exhibit F -
List of Ericsson Products
 




3

--------------------------------------------------------------------------------












ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (“Agreement”) is entered into on August 20, 2012
(“Agreement Date”), between Ericsson Inc., a Delaware corporation with offices
at 6300 Legacy Drive, Plano, TX 75024 (“Ericsson”), and Calix, Inc., a Delaware
corporation with offices at 1035 N. McDowell Blvd., Petaluma, CA 94954
(“Calix”). Ericsson and Calix may be referred to individually as a “Party” and
collectively as the “Parties.”


Calix and Ericsson wish to provide for the sale by Ericsson to Calix of certain
of Ericsson's assets relating to Ericsson Products (as defined below) and
certain other related transactions between the Parties, on the terms set forth
below.


DEFINITIONS


Capitalized terms used in this Agreement are defined above and as follows:
“Affiliate” has the meaning set forth in Rule 144 under the Securities Act.
“Allocation” has the meaning set forth in Section 1.5(a).


“Assets” means, with respect to any Person, any and all of such Person's right,
title and ownership interest in and to all properties, rights, claims, goodwill,
interests and assets of every kind and description, real, personal or mixed,
tangible and intangible, whether accrued, contingent or otherwise, and wherever
located (including in the possession of vendors or other third parties or
elsewhere), in each case whether or not recorded or reflected on the books and
records or financial statements of any Person.


“Assumed Liabilities” means all Liabilities arising out of (i) Calix's operation
and ownership of the Purchased Assets and (ii) manufacture, use, sale, offer to
sell, importation, export and/or distribution of the Ericsson Products, in each
case solely to the extent such Liabilities arise or accrue after the Closing
Date.


“Bill of Sale” has the meaning set forth in Section 1.4(a)(ii).


“Books and Records” means original or true copies of: (A) all product, business
and marketing plans and studies, sales and advertising and promotional
literature, creative materials and artwork, (B) all books, records (including
customer, supplier and purchasing records), invoices, lists (including price,
customer and supplier lists), documents, ledgers, financial data, files,
reports, product and design manuals, plans, drawings, technical manuals,
management information systems (including related computer software) and
operating records of every kind, (C) all telephone numbers, fax numbers and
email addresses (D) all personnel records and (E) all books and records or
documents relating to Taxes imposed on the Purchased Assets, in each case
whether maintained as hard copy or stored in computer memory and whether owned
by Ericsson or its Affiliates. Books and Records exclude any of the foregoing
related to Ericsson Patents.


“Business” means the business operations and activities of Ericsson that relate
primarily to the development, licensing, marketing and sale of Ericsson
Products, and related Technology and services. Business shall exclude any
activities regarding the filing, prosecution, maintenance, licensing or
enforcement of the Ericsson Patents.


“Business Day” means any day other than a Saturday, a Sunday or other day on
which banking institutions in San Francisco, California are not required to be
open.

4

--------------------------------------------------------------------------------






“Business Employee” means the employees of Ericsson or its Affiliates, as set
forth in Section 5.6 of the Disclosure Schedule, including any such employees on
temporary leave, vacation or a regularly scheduled day off, but, unless
otherwise required under local employment Legal Requirements, excluding any such
employees on long term disability or whose employment with Ericsson or its
Affiliates has terminated prior to the Closing.
“Calix Closing Certificate” has the meaning set forth in Section 1.4(a)(vi).
“Closing” has the meaning set forth in Section 1.3.


“Closing Date” has the meaning set forth in Section 1.3.
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidentiality Agreement” has the meaning set forth in Section 5.1.


“Contract” means any written or oral legally binding contract, agreement,
instrument, commitment, obligation, understanding, or undertaking of any nature.
Contract shall exclude Patent Contracts and Third Party Patent Contracts.


“Disclosure Schedule” means the schedule (dated as of the Agreement Date)
delivered to Calix on behalf of Ericsson, a copy of which is attached to this
Agreement and incorporated by reference.


“Encumbrance” means any lien, pledge, charge, mortgage, security interest,
encumbrance, equity, trust, equitable interest, claim, preference, right of
possession, lease, tenancy, license, encroachment, covenant, infringement,
interference, Order, proxy, option, right of first refusal, preemptive right,
community property interest, legend, defect, impediment, exception, reservation,
limitation, impairment, imperfection of title, condition or restriction of any
nature (including any restriction on the transfer of any asset, any restriction
on the receipt of any income derived from any asset, any restriction on the use
of any asset and any restriction on the possession, exercise or transfer of any
other attribute of ownership of any asset). Encumbrance shall exclude Patent
Contracts.
“Ericsson Authorizations” has the meaning set forth in Section 2.5(b).
“Ericsson Closing Certificate” has the meaning set forth in Section 1.4(b)(v).


“Ericsson Employee Plans” means (A) each of the “employee benefit plans” (as
such term is defined in Section 3(3) of ERISA), of which Ericsson or any trade
or business (whether or not incorporated) which is treated as a single employer
with Ericsson within the meaning of Section 414(b), (c), (m) or (o) of the Code
(an “ERISA Affiliate”) is or ever was a sponsor or participating employer or as
to which Ericsson or any of its ERISA Affiliates makes contributions or is
required to make contributions, and (B) any employment, severance or other
agreement, arrangement or policy of Ericsson or any of its ERISA Affiliates
(whether written or oral) providing for compensation, health, life, vision or
dental insurance coverage (including self-insured arrangements), workers'
compensation, disability benefits, supplemental unemployment benefits, vacation
benefits or retirement benefits, fringe benefits, or for profit sharing,
deferred compensation, bonuses, stock options, stock appreciation or other forms
of incentive compensation or post-retirement insurance, compensation or
benefits, in each case as applicable to any Business Employee (or his or her
dependents, spouse or beneficiary).


“Ericsson Licensed Intellectual Property” means all Technology and Intellectual
Property Rights owned or purported to be owned by Ericsson or its Affiliates
that are used by the Company in the Business or for

5

--------------------------------------------------------------------------------








the design, development, manufacturing, commercialization, distribution and
support of the Ericsson Products but are not incorporated in the Ericsson
Products and are not primarily related to the design, development,
manufacturing, commercialization, distribution and support of the Ericsson
Products. Ericsson Licensed Intellectual Property shall exclude Ericsson
Patents.


“Ericsson Patents” means any Patent owned or purported to be owned or controlled
by Ericsson or its
Affiliates.


“Ericsson Material Adverse Effect” means any change, event, development,
circumstance or effect (each, an “Effect”) that, individually or taken together
with all other Effects, and regardless of whether or not such Effect constitutes
a breach of the representations or warranties made by Ericsson in this
Agreement, is, or could reasonably be expected to become, (A) materially adverse
to the Business or the Purchased Assets, or (B) materially impede or delay
Ericsson's ability to consummate the Transactions under the terms of this
Agreement and Legal Requirements, except to the extent any such Effect directly
results from or directly arises out of: (i) changes in general economic
conditions (provided that such changes do not affect the Business or the
Purchased Assets in a disproportionate manner compared to other comparable
businesses in the industry in which Ericsson operates the Business), (ii)
changes affecting the industry generally in which the Business operates
(provided that such changes do not affect the Business or the Purchased Assets
in a disproportionate manner compared to other comparable businesses in such
industry), or (iii) the announcement of the transactions contemplated by this
Agreement.


“Ericsson-Owned Intellectual Property” means all Technology and Intellectual
Property Rights owned or purported to be owned by Ericsson or its Affiliates
that is incorporated in the Ericsson Products or is otherwise primarily related
to the design, development, manufacturing, commercialization, distribution and
support of the Ericsson Products. Ericsson-Owned Intellectual Property shall
exclude Ericsson Patents.


“Ericsson Products” means those products from Ericsson's GPON 1500 portfolio
(OLT, ONT), and
Entriview management system listed on Exhibit F.


“Ericsson Product Patents” ” means the Ericsson Patents scheduled in the
attached Patent License
Agreement to be entered at Closing.


“Ericsson Proprietary Software” means Software owned or purported to be owned by
Ericsson or its Affiliates that is incorporated in the Ericsson Products or is
otherwise primarily related to the design, development, manufacturing,
commercialization, distribution and support of the Ericsson Products.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” has the meaning set forth in the definition of Ericsson
Employee Plans.


“Excluded Assets” means all Assets of Ericsson that are not specifically
included within the Purchased
Assets.


“Excluded Liabilities” means any Liability of Ericsson or its Affiliates other
than the Assumed Liabilities, including without limitation (i) any Liability for
Transaction Expenses, (ii) any Liability arising out of Ericsson's operation and
ownership of the Purchased Assets on or before the Closing Date, (iii) any
Liability for Taxes of Ericsson or its Affiliates except as specifically
contemplated by Section 5.7(b); and (iv) any Liability arising out of Ericsson's
manufacture, use, sale, offer to sell, importation, export and/or distribution
of the Ericsson Products, in any case of the foregoing arising or accruing on or

6

--------------------------------------------------------------------------------








before the Closing Date;


“GAAP” means United States generally accepted accounting principles consistently
applied.


“Governmental Authorization” means any: (A) permit, license, certificate,
franchise, concession, approval, consent, ratification, permission, clearance,
confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization issued, granted, given or otherwise
made available by or under the authority of any Governmental Entity or under any
Legal Requirement; or (B) right under any Contract with any Governmental Entity.
Governmental Authorization shall exclude any of the foregoing which relate to
Patents.


“Governmental Entity” means any: (A) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (B) federal, state, local, municipal, foreign or other government; (C)
governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or entity and any court or other tribunal); (D)
multinational organization or body; or (E) individual, entity or body
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature. Governmental Entity shall exclude any of the foregoing having
jurisdiction over any matters relating to Patents.


“Indemnified Persons” means the following Persons: (A) Calix; (B) Calix's
current and future Affiliates; (C) the Representatives of the Persons referred
to in clauses “(A)” and “(B)” above; and (D) the successors and assigns of the
Persons referred to in clauses “(A)”, “(B)” and “(C)” above.


“Infringing” has the meaning set forth in Section 2.11(f).


“Intellectual Property Rights” means all past and present rights of the
following types, whether registered or unregistered, which may exist under the
laws of any jurisdiction: (A) rights associated with works of authorship,
including exclusive exploitation rights, copyrights, and moral rights; (B) trade
secrets and other rights in know-how and confidential or proprietary information
(including any business plans, designs, technical data, , customer data,
financial information, pricing and cost information, bills of material, or other
similar information); (C) mask work rights; (D) rights in databases and data
collections (including knowledge databases, customer lists and customer
databases); (E) URL and domain name registrations; (F) any other non-patented
proprietary rights applicable to Technology now known or later recognized in any
jurisdiction; and (G) all past and present claims and causes of action arising
out of or related to infringement or misappropriation of any of the above.
Intellectual Property Rights shall exclude Patents.


“IRS” means the United States Internal Revenue Service.


“Knowledge” Information shall be deemed to be known to or to the “Knowledge” or
“knowledge” of Ericsson if that information is actually known by a senior
management (Director level or above) employee of Ericsson connected with the
Business, or should be known by any of those Persons after reasonable inquiry.


“Legal Requirement” means any federal, state, local, municipal, foreign or other
law, statute, legislation, constitution, principle of common law, resolution,
ordinance, code, edict, decree, proclamation, treaty, convention, rule,
regulation, ruling, directive, pronouncement, requirement, specification,
determination, decision, opinion or interpretation issued, enacted, adopted,
passed, approved, promulgated, made, implemented or otherwise put into effect by
or under the authority of any Governmental Entity, specifically excluding any
foregoing legal requirement relating to Patents.

7

--------------------------------------------------------------------------------






“Liability” means all debts, liabilities and obligations (including with respect
to Taxes), whether accrued or fixed, absolute or contingent, matured or
unmatured, determined or determinable, asserted or unasserted, known or unknown,
including those arising under any Legal Requirements or Proceeding and those
arising under any Contract.


“License Agreements” has the meaning set forth in Section 1.4(a)(iv).


“Losses” means any loss, claim, Liability, damage, fee, obligation, judgment,
settlement, interest, penalty, fee, Proceeding, charge, cost and expense,
including costs of investigation and defense and fees and expenses of lawyers,
accountants, experts and other professionals.


“Material Contracts” has the meaning set forth in Section 2.6(a).


“Offer Letters” means employment offer letters to be delivered by Calix to
Business Employees after the
Agreement Date.


“Order” means any: (A) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court, administrative agency or other Governmental
Entity or any arbitrator or arbitration panel; or (B) Contract with any
Governmental Entity entered into in connection with any Proceeding, excluding
any of the foregoing related to Patents.


“Patents” means United States and foreign patents and patent applications, and
any renewals, reissues, reexaminations, extensions, continuations,
continuations-in-part, divisions and substitutions relating to any of the
patents and patent applications.


“Patent Contract” means any written or oral legally binding contract, agreement,
instrument, commitment, obligation, understanding, or undertaking of any nature
pursuant to which Ericsson in- licenses any Third Party Patent or Ericsson
licenses any Ericsson Patents to any Third Party, where the essential subject of
the contract is the licensing of Patents.


“Patent License Agreement” shall mean the License Agreement pursuant to which
Ericsson licenses the
Ericsson Product Patents to Calix.


“Person” means any individual, entity or Governmental Entity.


“Post-Closing Tax Period” means any Tax Period beginning after the Closing Date
and that portion of a
Straddle Period beginning after the Closing Date.


“Pre-Closing Period” means the period from the Agreement Date through the
earlier of the termination of this Agreement under Article VII and the Closing
Date.


“Pre-Closing Tax Period” means any Tax Period ending on or before the Closing
Date and the portion of any Straddle Period ending on the Closing Date.


“Proceeding” means any action, suit, litigation, mediation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Entity or any arbitrator or arbitration panel. Proceeding shall
exclude any of the foregoing which relate to Patents.

8

--------------------------------------------------------------------------------






“Property Taxes” means all real property, personal property and similar ad
valorem Taxes.
“Purchase Price” has the meaning set forth in Section 1.2.


“Purchased Assets” means all of the Assets of Ericsson and its Affiliates listed
on Exhibit A. For the avoidance of doubt, no current or future Ericsson Patents
or rights under any Patent Contracts shall be considered a Purchased Asset.


“Related Party” Each of the following shall be deemed to be a “Related Party”:
(A) each individual who is, or who has at any time been, an officer, agent,
employee or stockholder of Ericsson; (B) each member of the family of each of
the individuals referred to in clause “(A)” above; and (C) any entity (other
than Ericsson) in which any one of the individuals referred to in clauses “(A)”
and “(B)” above holds or held (or in which more than one of such individuals
collectively hold or held), beneficially or otherwise, a controlling interest or
a material voting, proprietary or equity interest.


“Representatives” means officers, directors, employees, agents, attorneys,
accountants, advisors and representatives of a Person.
“Reseller Agreement” has the meaning set forth in Section 1.4(a)(iii).
“Securities Act” means the Securities Act of 1933, as amended.
“SEC” means the Securities and Exchange Commission.


“Software” means, with respect to the Ericsson Products, any computer program,
operating system, database, applications
system, firmware or software code of any nature, whether operational, under
development or inactive, including all object code, source code, data files,
rules, definitions or methodology derived from the above and any derivations,
updates, enhancements and customization of any of the above, processes,
know-how, operating procedures, methods and all other Technology embodied with
the above, tools, developers' kits, utilities, developers' notes, technical
manuals, user manuals and other documentation, including comments and
annotations, whether in machine-readable form, programming language or any other
language or symbols and whether stored, encoded, recorded or written on disk,
tape, film, memory device, paper or other media of any nature.


“Specifications” means, with respect to any Ericsson Product, the GDS II, SPICE
and Verilog and other Software files used to represent the design,
specifications, functionality or performance of such product, including all
technical records related to such product.


“Straddle Period” means any Tax Period beginning before or on and ending after
the Closing Date.


“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, escheat, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty or addition, whether
disputed or not, and including any obligation to indemnify or otherwise assume
or succeed to the Tax liability of any other Person by law, by Contract or
otherwise.


“Tax Period” means any period prescribed by any Governmental Entity for which a
Tax Return is required to be filed or a Tax is required to be paid.

9

--------------------------------------------------------------------------------






“Tax Returns” means any return, declaration, report, claim for refund, transfer
pricing report or information return or statement relating to Taxes filed or
required to be filed with a Governmental Entity with jurisdiction over Taxes,
including any schedule or attachment, and including any amendment.


“Technology” means, with respect to the Ericsson Products, algorithms, APIs,
databases, data collections, diagrams, mask works, methods and processes,
know-how, trade secrets, , network configurations and architectures, proprietary
information, protocols, layout rules, schematics, packaging and other
specifications, Software (in any form, including without limitation source code,
executable code, RTL code, Gerber files and GDSII files), techniques,
interfaces, verification tools, , works of authorship, technical documentation,
designs, bills of material, build instructions, test reports, routines,
formulae, test vectors, IP cores, net lists, photomasks, lab notebooks,
processes, prototypes, samples, studies, , in each case whether or not embodied
in any tangible form.


“Third Party” means any party other than the parties hereto and their
Affiliates.


“Third Party Intellectual Property” means all Technology and Intellectual
Property Rights owned by third parties, including Third Party Software, that is
either (A) licensed, offered or provided to customers of Ericsson or its
Affiliates as part of or in conjunction with any Ericsson Product, or (B)
otherwise used by Ericsson or its Affiliates in connection with the Business as
currently conducted. Third Party Intellectual Property shall exclude any Third
Party Patent.


“Third Party Patent” means any Patent owned or controlled by a Third Party.


“Third Party Patent-Ericsson Product” means any Third Party Patent that the
Third Party has alleged in writing to Ericsson at any time in the three-year
period prior to the date hereof to be infringed specifically by the Ericsson
Products. An standards related intellectual property rights or patent
declaration or claim chart that generally maps a Third Party Patent to a
standard or industry specification shall not be included within the definition
of Third Party Patent-Ericsson Product.


“Third Party Patent Proceeding” ” means any unresolved action, suit, litigation,
mediation or arbitration, pursuant to which an Ericsson Product has been
specifically identified as Infringing a Third Party Patent.


“Third Party Patent Contract” ” means any written or oral legally binding
contract, agreement, instrument, commitment, obligation, understanding, or
undertaking of any nature pursuant to which Ericsson in-licenses any Third Party
Patent and which specifically references the Ericsson Products.


“Third Party Software” means all Software owned by third parties that is either
(A) licensed, offered or provided to customers of Ericsson or its Affiliates as
part of or in conjunction with any Ericsson Product, or (B) otherwise used by
Ericsson or its Affiliates in connection with the Business, excluding generally
commercially available, “off-the-shelf” or “shrink-wrapped” Software that is not
redistributed with or used in the development or provision of the Ericsson
Products and that has an individual acquisition and annual support cost of
$5,000 or less.


“Transaction Documents” means: (A) this Agreement; (B) the Bill of Sale; (C) the
Reseller Agreement; (D) the License Agreements; (E) the Ericsson Closing
Certificate; (F) the Calix Closing Certificate; and (G) the Transition Services
Exhibit.


“Transaction Expenses” means: (A) any and all third party fees and expenses of
Ericsson in connection with the Transactions and this Agreement whether or not
paid, payable, billed or accrued (including any fees and expenses of legal
counsel and accountants, fees and expenses payable to financial advisors,
investment bankers and brokers of Ericsson not including any contingencies, such
as escrows, and all

10

--------------------------------------------------------------------------------






other miscellaneous expenses or costs incurred by Ericsson), (B) any bonuses,
retention bonuses, commissions, accrued wages, vacation accrual or severance
payments to be paid by or on behalf of Ericsson to any officer or employee of
Ericsson in connection with the Transactions, including any such payments
payable upon the termination of any Business Employee's employment with Ericsson
or any of its Affiliates, and any payroll taxes incurred by Ericsson and (C) all
other miscellaneous expenses or costs, in each case, incurred by Ericsson or any
of its Related Parties that are payable by Ericsson, in connection with the
Transactions.


“Transactions” means: (A) the execution and delivery of the respective
Transaction Documents, and (B) all of the contemplated transactions by the
respective Transaction Documents, including: (i) the sale of the Purchased
Assets by Ericsson to Calix under the Agreement; (ii) the assumption of the
Assumed Liabilities by Calix; and (iii) the performance by Ericsson and Calix of
their respective obligations under the Transaction Documents, and the exercise
by Ericsson and Calix of their respective rights under the Transaction
Documents.


“Transition Services” has the meaning set forth in Section 5.12.
“Transition Services Exhibit” has the meaning set forth in Section 1.4(a)(v).
“Transfer Tax” has the meaning set forth in Section 5.7(c).
“Transferred Employees” has the meaning set forth in Section 5.6(a).






ARTICLE I: SALE OF ASSETS; RELATED TRANSACTIONS


1.1 Sale of Assets. At the Closing, Ericsson shall sell and deliver to Calix
valid title to the Purchased Assets, free and clear of any Encumbrances.
Ericsson and its Affiliates shall retain and be responsible for, and Calix shall
not be obligated to and shall not assume, perform or discharge, any of the
Excluded Liabilities.


1.2 Purchase Price. As consideration for the sale of the Purchased Assets to
Calix, Calix shall pay to
Ericsson the sum of [***] (“Purchase Price”).


1.3 Closing. Unless this Agreement is earlier terminated under Section 7.1, the
closing of the
Transactions (“Closing”) shall take place as soon as reasonably practicable and
no later than two Business Days after the satisfaction or waiver of each of the
conditions set forth in Article VI (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions) or at such other time as may be agreed upon by the
Parties. The Closing shall take place at the offices of Calix, or at such other
location as the Parties agree. The date on which the Closing occurs is referred
to as the “Closing Date.”


1.4 Closing Deliveries.


(a) Calix Deliveries. Calix shall deliver to Ericsson, at or prior to the
Closing, each of the following:


(i) the Purchase Price;


(ii) the bill of sale dated the Closing Date and in the form attached as Exhibit
A1 (“Bill of Sale”), executed by Calix;








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




11

--------------------------------------------------------------------------------






(iii) the reseller agreement dated the Closing Date, in substantially the form
attached as Exhibit B (“Reseller Agreement”), executed by Calix;


(iv) the intellectual property license agreements dated the Closing Date
attached as Exhibit C (“License Agreements”), executed by Calix; and


(v) a certificate executed on behalf of Calix by an officer and dated the
Closing Date (“Calix Closing Certificate”) confirming that the conditions set
forth in Section 6.2(a) have been satisfied in all respects.


(b) Ericsson Deliveries. Ericsson shall deliver to Calix, at or prior to the
Closing, each of the following:


(i) the Bill of Sale, executed by Ericsson;


(ii) the Reseller Agreement, in substantially the form attached as Exhibit B,
executed by Ericsson;


(iii) the License Agreements, executed by Ericsson;


(iv) evidence satisfactory to Calix of the consent to assignment of any Person
whose consent to assignment, as the case may be, may be required in connection
with the Transactions under the Contracts listed or described on Schedule 5.4,
in the manner described on such Schedule with respect to each such Contract;


(v) a certificate executed on behalf of Ericsson by an officer (“Ericsson
Closing Certificate”) confirming that each of the conditions set forth in
Sections 6.3(a), 6.3(c), and 6.3(d) has been satisfied in all respects;


(vi) a certificate executed by Ericsson prepared in accordance with Treasury
Regulations Section 1.1445-2(b), in form and substance satisfactory to Calix,
certifying Ericsson's non-foreign status;
and


(vii)     such other documents as Calix may reasonably request from Ericsson in
connection with the Transactions.


1.5 Allocation.


(a) The Parties shall negotiate in good faith to determine an allocation of the
Purchase Price (and, to the extent properly taken into account under the
applicable Tax laws, the Assumed Liabilities) among the Assets in accordance
with the principles of Section 1060 of the Code and the Treasury Regulations
promulgated thereunder and other applicable Tax laws. No later than 30 days
following the Closing Date, Calix will deliver to Ericsson the allocation of the
Purchase Price (plus the Assumed Liabilities and any other amounts paid by Calix
under this Agreement to the extent properly taken into account under the Code
and the related Treasury regulations) among the Purchased Assets (“Allocation”).
If the Purchase Price is adjusted, the Allocation shall be adjusted as
determined by the Parties.


(b) The Parties agree to act in accordance with the Allocation in the
preparation and filing of all Tax Returns (including, without limitation, filing
Form 8594 with their United States federal income Tax Return for the taxable
year that includes the Closing Date). Not later than 30 days prior to the filing

12

--------------------------------------------------------------------------------




of their respective Forms 8594 relating to this transaction, each of Calix and
Ericsson shall deliver to the other a copy of its Form 8594.


1.6 Withholding of Taxes. Calix shall be entitled to deduct and withhold from
any amounts payable under this Agreement such amounts as may be required to be
deducted or withheld under any provision of federal, state, local or foreign Tax
law or under any Legal Requirement. To the extent such amounts are deducted and
withheld, such amounts shall be treated for all purposes under this Agreement as
having been paid to the Party in respect of whom such deduction and withholding
was made. Calix shall use commercially reasonable efforts to inform Ericsson in
advance of the Closing if Calix believes that any withholding is required and
cooperate with Ericsson in good faith to reduce or eliminate any such
withholding under applicable Legal Requirements. Ericsson shall indemnify Calix
to the extent any Taxes were required to be withheld from payments from Calix to
Ericsson and were not withheld, but were subsequently paid by Calix for
Ericsson's account. All rights or claims for refund for any indemnified
withholding taxes are transferred to Ericsson.


1.7 Consents. This Agreement will not constitute an agreement to assign any
Contract or any claim, right or benefit if the agreement to assign or attempt to
assign, without the consent of a third party, would constitute a breach of or in
any way adversely affect the rights of Calix under that contract. Until such
consent is obtained, or if an attempted assignment would be ineffective or would
adversely affect the rights of Ericsson or Calix so that Calix would not in fact
receive all such rights, Calix and Ericsson will cooperate with each other in
any arrangement designed to provide for Calix the benefits of any such Contract.
Any transfer or assignment to Calix by Ericsson of any Contract that requires
the consent or approval of any third party will, without reducing or adversely
affecting the obligations of Ericsson to transfer or assign such Contract set
forth in this Article I or the representations and warranties of Ericsson set
forth in Article II, be made subject to such consent or approval being obtained,
and shall become fully effective when such consent or approval is obtained.


1.8 Ericsson Trademarks Excluded. The sale of the Business Assets and any other
transaction contemplated hereby does not include any right of Calix or any of
its Affiliates to use the word ”Ericsson” or the trademark “Ericsson,” either
standing alone or in combination with the 3 bar logo, or the 3 bar logo standing
alone, or any derivative thereof or any combinations of words, trade names,
trademarks or company names to the extent it includes such word or trademark.
But after the Closing Date and as long as used in accordance with Ericsson's
reasonable instructions and guidelines, Calix:


(a) shall have the right to use existing packaging, labeling, containers,
supplies, advertising materials, technical data sheets and any similar
production or office materials bearing such names and trademarks for 90 days
after the Closing Date; and


(b) shall have the right to use such names and trademarks in existing signs in
each case for a period not to exceed 90 days after the Closing Date.




ARTICLE II: REPRESENTATIONS AND WARRANTIES OF ERICSSON


Subject to the disclosures set forth in the Disclosure Schedule (each of which
disclosures, in order to be effective, shall clearly indicate the Section and,
if applicable, the Subsection of this Article II to which it relates, and each
of which shall also be deemed to be representations and warranties made by
Ericsson to Calix under this Article II), Ericsson represents and warrants to
Calix as follows:


2.1 Organization, Standing and Power. Ericsson is a corporation duly organized,
validly existing and in good standing and has full power and authority and
possesses all permits necessary or desirable to enable it to own, lease or
otherwise hold its properties and to conduct the Business as now being
conducted.

13

--------------------------------------------------------------------------------










Ericsson is qualified to do business and is in good standing in each
jurisdiction in which it conducts the Business.


2.2 Ownership of Purchased Assets. All Purchased Assets are owned and held by
Ericsson directly.


2.3 Authority and Enforceability. Ericsson has all requisite power and authority
to enter into this Agreement, the Transaction Documents and each of the other
contemplated agreements and to consummate the Transactions. The execution and
delivery of this Agreement, the Transaction Documents and each of the other
contemplated agreements and the consummation of the Transactions, have been
authorized by all necessary action on the part of Ericsson. This Agreement has
been executed and delivered by Ericsson and constitutes the valid and binding
obligation of Ericsson enforceable against Ericsson under its terms, and the
Transaction Documents and each other contemplated agreement, after being
executed and delivered by Ericsson, will constitute a binding obligation of
Ericsson.


2.4 Non-Contravention. The execution and delivery of this Agreement by Ericsson
does not, the execution and delivery of the Transaction Documents and each of
the other contemplated agreements do not and will not, the consummation of the
Transactions will not, and the performance by Ericsson of its obligations do not
and will not: (a) result in the creation of any Encumbrance on any of the
Purchased Assets; or (b) conflict with, or result in any violation of or default
under (with or without notice or lapse of time, or both), or give rise to a
right of termination, cancellation or acceleration of any obligation or loss of
any benefit under, or to increased, additional, accelerated or guaranteed rights
or entitlements of any Person under, or require any consent, approval or waiver
from any Person under, (i) any provision of the Certificate of Incorporation or
other governing documents of Ericsson, as amended to date, (ii) any Contract of
Ericsson related to the Business or applicable to any of the Purchased Assets or
(iii) any Legal Requirements applicable to Ericsson or to any of the Purchased
Assets.


2.5 Governmental Consents; Approvals; Permits.


(a) The execution, delivery and performance by Ericsson of this Agreement, the
Transaction Documents, each of the other contemplated agreements and the
consummation of the Transactions do not and will not require any notices,
reports, filings, approvals, orders, authorizations, consents, licenses,
permits, qualifications or registrations, or qualifications, registrations or
applications for new approvals, orders, authorizations, consents, licenses,
permits, qualifications or registrations, or waivers of any of the above, to be
obtained from or made with, or any notice, statement or other communications to
be filed with or delivered to, any Governmental Entity.


(b) Section 2.5(b) of the Disclosure Schedule sets forth a list of each
Governmental Authorization and other third party license, approval, consent or
other permission (excluding those related to Patents) (i) under which Ericsson
or any of its Affiliates currently operates the Business or holds any interest
in any of the Purchased Assets, or (ii) that is required for the operation of
the Business by Ericsson or its Affiliates (all of the above approvals,
collectively, the “Ericsson Authorizations”). All of the Ericsson Authorizations
are in full force and effect and Ericsson and its Affiliates are, and have at
all times been, in compliance with the requirements of such Ericsson
Authorizations.


2.6 Material Contracts.


(a) Except for this Agreement and the Contracts specifically identified in
Section 2.6(a) of the Disclosure Schedule, Ericsson and its Affiliates are
neither party to nor bound by any of the following Contracts relating to the
Business or the Purchased Assets (each a “Material Contract”):


(i) other than “shrink wrap” and similar generally available commercial end-user
licenses to

14

--------------------------------------------------------------------------------








Software that is not redistributed with or used in the development or provision
of the Ericsson Products that have an individual acquisition and annual support
costs of $10,000 or less, any licenses, sublicenses and other Contracts to which
Ericsson is a party and under which Ericsson acquired or is authorized to use
any Third Party Software;


(ii) any continuing Contract for the purchase, sale or license of materials,
supplies or equipment, or any services, Technology (other than Software),
Intellectual Property Rights, or other Purchased Assets;


(iii) any Contract, other than the Contracts for the sale of Ericsson Products
in the ordinary course of business, under which Ericsson granted or is required
to grant to any Person any right or license to make, have made, manufacture,
use, sell, offer to sell, import, export, or otherwise distribute any Ericsson
Product, with or without the right to sublicense the same;


(iv) any Contract providing for the development of any Software, content,
technology or other Technology, independently or jointly, by or for Ericsson;


(v) any Contract to license or authorize any third party to manufacture or
reproduce any of the Ericsson Products;


(vi) any Contract relating to the creation of any Encumbrance with respect to
any of the Purchased Assets;


(vii) to the Knowledge of Ericsson, any Contract, imposing any restriction on
Ericsson's right or ability, or after the Closing Date, the right or ability of
Calix or any of its Affiliates (A) to engage or participate, to compete in any
line of business or with any Person or in any area, or which would so limit the
freedom of Calix or any of its Affiliates after the Closing Date (including
granting exclusive rights or rights of first refusal to license, market, sell or
deliver any products or services offered by Ericsson or make use of any
Technology or Intellectual Property Right), (B) to acquire any product or other
asset or any services from any other Person, to sell any product or other asset
to or perform any services for any other Person, or to transact business or deal
in any other manner with any other Person, or (C) develop or distribute any
Technology or Intellectual Property Rights;


(viii) to the Knowledge of Ericsson, any Contract granting any exclusive rights
of any type or scope to any Person;


(ix) any Contract granting rights of refusal, rights of first negotiation or
similar rights or terms to any Person;


(x) any Contract for the employment of any Business Employee or consultant of
Ericsson or its Affiliates who provides services to the Business or any other
type of Contract with any Business Employee or consultant of Ericsson or its
Affiliates who provides service to the Business, in each case, that is not
immediately terminable by Ericsson or any such Affiliate without cost or
Liability, including any Contract requiring it to make a payment to any officer,
employee or consultant on account of the Transactions, or any Contract that is
entered into in connection with this Agreement;


(xi) any Contract with any labor union or any collective bargaining agreement or
similar contract which covers or affects Business Employees;

15

--------------------------------------------------------------------------------






(xii) any confidentiality, secrecy or non-disclosure Contract, other than any
such Contract entered into with customers and distributors in the ordinary
course of business;


(xiii) any settlement agreement entered into by Ericsson Inc. that would impact
Calix;


(xiv) any Contract under which rights of any third party are triggered or become
exercisable, or under which any other consequence, result or effect arises, in
connection with or as a result of the execution of this Agreement, the
Transaction Documents or the consummation of the Transactions, either alone or
in combination with any other event;


(b) Ericsson or the Affiliate of Ericsson party to such Material Contract has
performed all of the obligations required to be performed by it and is entitled
to all benefits under, is not alleged to be in default in respect of, any
Material Contract. There exists no default or event of default or event,
occurrence, condition or act, with respect to Ericsson or such Affiliate, or to
Ericsson's Knowledge, with respect to any other contracting party, which, with
the giving of notice, the lapse of time or the happening of any other event or
condition, would reasonably be expected to (i) become a default or event of
default under any Material Contract or (ii) give any third party (A) the right
to declare a default or exercise any remedy under any Material Contract, (B) the
right to a rebate, chargeback, refund, credit, penalty or change in delivery
schedule under any Material Contract, (C) the right to accelerate the maturity
or performance of any obligation of Ericsson or the Affiliate of Ericsson under
any Material Contract, or (D) the right to cancel, terminate or modify any
Material Contract. To the Knowledge of Ericsson, neither Ericsson nor any
Affiliate has received any notice or other communication regarding any actual or
possible violation or breach of, default under, or intention to cancel or modify
any Material Contract. Ericsson has not terminated or waived any rights,
benefits or claims of Ericsson or its Affiliates under any Material Contract.


(c) Each of the Material Contracts is in full force and effect and constitutes a
legal, valid and binding agreement of Ericsson or any Affiliate of Ericsson, and
Ericsson has no knowledge that any Material Contract is not a legal, valid and
binding agreement of any other party, subject only to the effect, if any, of (i)
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws relating to or affecting the rights or remedies of creditors or
(ii) general principles of equity, whether considered in a proceeding in equity
or at law (including the possible unavailability of specific performance or
injunctive relief).


2.7 Title to Purchased Assets; Encumbrances. Ericsson has good title to the
Purchased Assets, free and clear of all Encumbrances. Ericsson has the complete
and unrestricted power and unqualified right to sell the Purchased Assets to
Calix.


2.8 Litigation. There is no private or governmental Proceeding pending, or, to
the Knowledge of Ericsson, threatened against Ericsson, its Affiliates or any of
their respective officers or employees relating to the current conduct of the
Business, nor, to the Knowledge of Ericsson, is there any reasonable basis for
any such action, suit, Proceeding, claim, mediation, arbitration or
investigation; (b) there is no Order against or applicable to Ericsson, its
Affiliates, the Business, the Purchased Assets or, to the Knowledge of Ericsson,
any officers or employees of Ericsson or its Affiliates related to the Business;
(c) there is no private or governmental Proceeding pending, or, to the Knowledge
of Ericsson, threatened based upon Ericsson entering into this Agreement, the
Transaction Documents, or any of the other Transactions, nor, to the Knowledge
of Ericsson, is there any reasonable basis for any Person to assert a claim
against Ericsson based upon Ericsson entering into this Agreement, the
Transaction Documents or any of the other Transactions.


2.9 Restrictions on Business Activities. To the Knowledge of Ericsson, there is
no Contract or Order

16

--------------------------------------------------------------------------------






binding upon Ericsson or its Affiliates which has or would reasonably be
expected to have, whether before or after consummation of the Transactions, the
effect of prohibiting or impairing the conduct of the Business by Ericsson or
its Affiliates or, after the Closing, Calix and its Affiliates, as currently
conducted by Ericsson or as presently proposed to be conducted by Calix.


2.10     Compliance with Laws. To the Knowledge of Ericsson, Ericsson and its
Affiliates have complied in all material respects with and are not in violation
of any Legal Requirement, and neither Ericsson nor any Affiliate of Ericsson has
received any notice of, or other communication regarding, any pending or
threatened Proceeding or violation relating to any Legal Requirement, in each
case with respect to the conduct of the Business, or the ownership or operation
of the Business or the Purchased Assets.


2.11     Intellectual Property. With respect to Intellectual Property Rights
used in connection with the
Business and the Purchased Assets:


(a) Section 2.11(a)(i) of the Disclosure Schedule contains, to the Knowledge of
Ericsson, an accurate and complete list of all Ericsson Proprietary Software
incorporated in, provided with, used in or otherwise necessary for the use,
support, manufacture and maintenance of the Ericsson Products, including all
Software that Ericsson and its Affiliates provide or make available to their
customers. Section 2.11 (a)(ii) of the Disclosure Schedule contains, to the
Knowledge of Ericsson, an accurate and complete list of all third party
components of the Ericsson Products (including Third Party Software), which is
distributed or made available to Third Parties as incorporated in or provided
with the Ericsson Products.


(b) Section 2.11(b) of the Disclosure Schedule contains to the knowledge of
Ericsson, a list of all unregistered trademarks related to the Business.


(c) To the Knowledge of Ericsson, Ericsson has sufficient right, title and
interest in and to all the Ericsson-Owned Intellectual Property and to the
Ericsson Licensed Intellectual Property to grant the licenses set forth in the
Copyright License Agreement.


(d) By the Closing Date or within 90 days thereof, Ericsson shall cooperate with
Calix to facilitate the transfer of rights in and to the Third Party
Intellectual Property (other than Third Party Intellectual Property not already
in the possession of Ericsson or not sublicensable or transferable by Ericsson
to Calix) necessary to enable Calix to design, manufacture, license and support
of all Ericsson Products currently in production.


(e)     To the Knowledge of Ericsson, the Ericsson-Owned Intellectual Property,
Third Party Intellectual Property and Ericsson Licensed Intellectual Property
constitutes all of the Technology and Intellectual Property Rights necessary for
Ericsson to manufacture, distribute and sell the Ericsson Products as of the
Closing Date.


(f) Neither Ericsson nor any Affiliate of Ericsson is, with respect to the
Ericsson Products, infringing, misappropriating, interfering with, or otherwise
violating (collectively, “Infringing”), any Intellectual Property Right of any
Person, and no claim of such infringement, misappropriation, or violation is
pending against Ericsson, or any Affiliate of Ericsson. No Ericsson-Owned
Intellectual Property and no Ericsson Licensed Intellectual Property used in
connection with the Business or the Ericsson Products is subject to any
Proceeding or outstanding Order that restricts the use, transfer or licensing by
Ericsson or may affect the validity, use or enforceability of the Ericsson-Owned
Intellectual Property or Ericsson Licensed Intellectual Property. Neither
Ericsson nor any Affiliate of Ericsson has received any notice alleging, or
otherwise has Knowledge of (i) the invalidity, or limitation on Ericsson's right
to use, with respect to any of the Ericsson-Owned Intellectual Property

17

--------------------------------------------------------------------------------










or the Ericsson Licensed Intellectual Property directly related to the Ericsson
Products or of (ii) the alleged infringement, misappropriation or breach of any
rights of others by Ericsson or any Affiliate of Ericsson which directly relate
to the Ericsson Products. No Person has notified Ericsson or any of its
Affiliates that it is claiming any ownership of or right to use any
Ericsson-Owned Intellectual Property or any Ericsson Licensed Technology related
directly to the Ericsson Products.


(g) Ericsson has taken all reasonable steps necessary or appropriate (including,
entering into written confidentiality and nondisclosure agreements with
officers, directors, subcontractors, employees, licensees and customers in
connection with the Purchased Assets or the Business) to safeguard, maintain the
confidentiality of, and otherwise protect and enforce its rights in all
proprietary information that Ericsson or its Affiliates hold, or purport to
hold, as a trade secret. In particular, to the Knowledge of Ericsson, (i) there
has been no misappropriation of any trade secrets or other material confidential
Intellectual Property Rights or Technology directly related to the Ericsson
Products; (ii) to the Knowledge of Ericsson, no employee, independent contractor
or agent of Ericsson or an Affiliate of Ericsson has misappropriated any trade
secrets of any other person in the course of performance as an employee,
independent contractor or agent of the Business; and (iii) to the Knowledge of
Ericsson, no employee, independent contractor or agent of Ericsson or an
Affiliate of Ericsson is in default or breach of any term of any employment
agreement, nondisclosure agreement, assignment of invention agreement or similar
agreement or contract directly related to the Ericsson Products.


(h) Except as set forth on Section 2.11(h) of the Disclosure Schedule, Ericsson
maintains (i) machine-readable copies of Ericsson Proprietary Software and the
Third Party Software used in connection with, or otherwise related to, the
Business and (ii) reasonably complete technical documentation or user manuals
for all releases or versions currently in use by Ericsson, its Affiliates or
their respective customers. Such machine-readable copy conforms to the
corresponding source code listing in all material respects.


(i) Except as set forth on Section 2.11(i) of the Disclosure Schedule, to the
Knowledge of Ericsson, Ericsson Proprietary Software and the Third Party
Software used in connection with, or otherwise related to, the Business do not
contain and are not in any manner derived from any open-source Software and do
not contain any virus, worm, Trojan horse, or similar malicious code. No source
code for any Ericsson Proprietary Software used in connection with, or otherwise
related to, the Business has been delivered, licensed, or made available to any
escrow agent or other Person other than those Persons listed on Section 2.11(i)
of the Disclosure Schedule. Ericsson has no obligation (whether present,
contingent, or otherwise) to deliver, license, or make available the source code
for any Software to any escrow agent or other Person. No event has occurred, and
no circumstance or condition exists, that (with or without notice or lapse of
time) will, or could reasonably be expected to, result in the delivery, license,
or disclosure of any source code for any Ericsson Proprietary Software used in
connection with, or otherwise related to, the Business to any other Person.


(j) Except as set forth on Section 2.11(j) of the Disclosure Schedule, to the
Knowledge of Ericsson, all Ericsson Products comply in all material respects
with all representations, warranties and other requirements applicable to such
products, including those specified in all customer contracts and all
specifications published by Ericsson or its Affiliates. To the Knowledge of
Ericsson, the Ericsson Products may be manufactured in accordance with their
specifications in substantially the same manner as currently conducted in the
Business. The need for the provision of bug fixes under a support agreement
shall not constitute a violation of this Representation.


(k) The Third Party Software (including, for purposes of this clause, all
commercially available “off- the-shelf” or “shrink-wrapped” software) that
constitutes a component of any Ericsson Product is

18

--------------------------------------------------------------------------------






generally commercially available for license at commercially reasonable rates
and on commercially reasonable terms.


(l) To the Knowledge of Ericsson, personnel, including employees, agents,
consultants and contractors, who have contributed to or participated in the
conception and development of Ericsson- Owned Intellectual Property have
executed and are legally bound by a nondisclosure agreement applicable to
Ericsson's confidential information to which Ericsson is the beneficiary either
directly or indirectly (for example, in the case of an employee of a consultant
or independent contractor who has entered into such a nondisclosure agreement
with Ericsson); and have executed appropriate instruments of assignment in favor
of Ericsson as assignee that have conveyed to Ericsson complete and exclusive
ownership of all Technology developed for Ericsson.


(m) The fact (if applicable) that any funding, facilities, or personnel of any
Governmental Entity were used, directly or indirectly, to develop or create, in
whole or in part, any Ericsson-Owned Intellectual Property within the Purchased
Assets used in connection with, or otherwise related to, the Business, shall not
have any material effect on Ericsson's right, title and interest in and to all
the Ericsson- Owned Intellectual Property within the Purchased Assets and to the
Ericsson Licensed Intellectual Property.


(n) The fact (if applicable) that Ericsson or any Affiliate of Ericsson is or
ever was a member or promoter of, or a contributor to, any industry standards
body or similar organization that could require or obligate Ericsson or any such
Affiliate to grant or offer to any other Person any license or right to or
otherwise impair Ericsson's control of any Ericsson-Owned Intellectual Property
within the Purchased Assets shall not have any material effect on Ericsson's
right, title and interest in and to all the Ericsson-Owned Intellectual Property
within the Purchased Assets and to the Ericsson Licensed Intellectual Property,


(o) To the Knowledge of Ericsson, neither the execution, delivery, or
performance of this Agreement or any Transaction Documents, nor the consummation
of any of the Transactions will, with or without notice or the lapse of time,
result in, or give any other Person the right or option to cause or declare, (A)
a loss of rights in, or Encumbrance on, or the acceleration of any rights with
respect to any Ericsson-Owned Intellectual Property within the Purchased Assets,
Ericsson Licensed Intellectual Property or Third Party Intellectual Property
used in connection with, or otherwise related to, the Products (B) a breach of,
or termination or other right arising under, any Contract required to be listed
on Section 2.6(a)(iii) of the Disclosure Schedule; (C) the release, disclosure,
or delivery of any Ericsson-Owned Intellectual Property within the Purchased
Assets by or to any escrow agent or other Person; or (D) the grant, assignment,
or transfer to any other Person of any license or other right or interest under,
to, or in any of Ericsson-Owned Intellectual Property within the Purchased
Assets. All Ericsson-Owned Intellectual Property will as of the Closing Date be
transferable (to the extent they are within the definition of Purchased Assets)
or licensable by Calix, as may be applicable.


2.12      Patents and Patent Contracts.


(a) Except as disclosed on Schedule 2.12, to the Knowledge of Ericsson, there is
no (i) Third Party Patent-Ericsson Product; (ii) Third Party Patent Contract; or
(iii) Third Party Patent Proceeding. Other than as set forth in the immediately
preceding sentence, Ericsson makes no representation or warranty hereunder with
respect to any Patent or any Patent Contract.


(b) Ericsson, makes no representation or warranty that the Ericsson Product
Patents constitutes all of the rights necessary for the manufacture,
distribution and sale of the Ericsson Products or that Ericsson has all of the
rights under any Patents or under any Patent Contracts rights necessary for the

19

--------------------------------------------------------------------------------






manufacture, distribution and sale of the Ericsson Products.


(c) Ericsson makes no representation or warranty that the design, manufacture,
distribution, sale or use of the Ericsson Products or Technology embodied in the
Ericsson Products are Infringing or might infringe any Third Party Patent.


(d) To the Knowledge of Ericsson, personnel, including employees, agents,
consultants and contractors, who have contributed to or participated in the
conception and development of Ericsson Product Patents have executed appropriate
instruments of assignment in favor of Ericsson as assignee that have conveyed to
Ericsson complete and exclusive ownership of the Ericsson Product Patents.


2.13 Tax Matters. To the Knowledge of Ericsson there are no existing or
potential Tax-related claims, liabilities, liens, penalties, agreements or other
Tax issues that would preclude the execution and delivery of the Transaction
Documents and the consummation of the contemplated Transactions or Ericsson's
right to grant the licenses set forth in the Patent License Agreement, or that
are expected to result in any Encumbrance for Taxes on the Assets or any
liability of Calix therefor.


2.14     Employee Matters. None of the execution and delivery of this Agreement
and the Transaction Documents, the consummation of the Transactions or any
related termination of employment or service will, individually or together with
the occurrence of some other event, (i) result in any payment (including
severance, unemployment compensation, golden parachute, bonus or otherwise)
becoming due to any Business Employee, (ii) materially increase or otherwise
enhance any benefits otherwise payable by Ericsson or an Affiliate of Ericsson
to a Business Employee, (iii) result in the acceleration of the time of payment
or vesting of any such benefits to a Business Employee, except as required under
Section 411(d)(3) of the Code, (iv) increase the amount of compensation due to
any Business Employee, or (v) result in the forgiveness in whole or in part of
any outstanding loans made by Ericsson or an Affiliate of
Ericsson to any Business Employee.


(a) Section 2.13(a) of the Disclosure Schedule sets forth a complete list as of
the Agreement Date of all severance Contracts and employment Contracts with
Business Employees to which Ericsson is a party or by which Ericsson is bound.
Except as set forth in Section 2.13(a) of the Disclosure Schedule, with respect
to the Business, neither Ericsson nor any Affiliate of Ericsson has been a party
to or bound by any collective bargaining agreement or other labor union
Contract, no collective bargaining agreement is being negotiated by Ericsson or
its Affiliates and neither Ericsson nor any Affiliate of Ericsson has any duty
to bargain with any labor organization. There is no pending demand for
recognition or any other request or demand from a labor organization for
representative status with respect to any Business Employee. Ericsson has no
Knowledge of any activities or proceedings of any labor union or to organize the
Business Employees. There is no labor dispute, strike or work stoppage against
Ericsson or its Affiliates pending or, to the Knowledge of Ericsson, threatened
which may interfere with the Business.


(b) No Business Employee is in violation of any term of any employment
agreement, patent disclosure agreement, non-competition agreement, or any
restrictive covenant to a former employer relating to the right of any such
Business Employee to be employed by Ericsson because of the nature of the
business conducted or presently proposed to be conducted by Ericsson or to the
use of trade secrets or proprietary information of others. The employment of
each of the Business Employees is “at will” and neither Ericsson nor any
Affiliate of Ericsson has any obligation to provide any particular form or
period of notice prior to terminating the employment of any of the Business
Employee, except as may be required by applicable law. As of the Agreement Date,
Ericsson has not, (i) entered into any Contract that obligates or purports to
obligate Ericsson or its Affiliates to make an offer of employment to any
present or former Business Employee or consultant of Ericsson or its

20

--------------------------------------------------------------------------------






Affiliates who provides service to the Business or (ii) promised or otherwise
provided any assurances (contingent or otherwise) to any such present or former
Business Employee or consultant of Ericsson or its Affiliates of any terms or
conditions of employment with Ericsson or its Affiliates following the Closing
Date.


2.15     Books and Records. Ericsson has provided to Calix complete copies of
each document that has been requested by Calix or its counsel in connection with
their legal and accounting review of the Business (other than any such document
that does not exist or is not in Ericsson's possession or subject to its
control). Ericsson has provided to Calix complete and correct copies of all
documents identified on the Disclosure Schedule, and all permits, orders,
authorizations and consents issued by any Governmental Entity with respect to
the Business or the Purchased Assets, and all applications for such permits,
orders, authorizations and consents. The books, records and accounts of Ericsson
(a) are complete in all material respects, (b) have been maintained in
accordance with reasonable business practices on a basis consistent with prior
years and (c) are stated in reasonable detail and accurately and fairly reflect
the transactions and dispositions of the assets and properties of the Business.


2.16     Customers and Suppliers. To the Knowledge of Ericsson, neither Ericsson
nor any Affiliate of Ericsson has any outstanding material disputes with any
customer or distributor relating to the Business or Purchased Assets. Ericsson
has no Knowledge (i) of any material dissatisfaction on the part of any such
customer or distributor, (ii) that any such customer or distributor intends to
cease or materially diminish the use of the Ericsson Products, or (iii) of any
fact or circumstance that could reasonably be expected to cause such customers
or distributors to cease or materially diminish the use of the Ericsson
Products. Neither Ericsson nor any Affiliate of Ericsson has received any
information from any customer or distributor that such customer or distributor
shall not continue as a customer or distributor of Calix after the Closing or
that such customer or distributor intends to terminate or materially modify
existing Contracts with Ericsson or its Affiliates (or Calix). Neither Ericsson
nor any Affiliate of Ericsson has had any of the Ericsson Products returned by a
purchaser except for normal warranty returns consistent with past history and
those returns that would not result in a reversal of any revenue by Ericsson.


(a) To the Knowledge of Ericsson, neither Ericsson nor any Affiliate of Ericsson
has any outstanding material dispute concerning products or services provided by
any supplier relating to the Business or Purchased Assets. Ericsson has no
knowledge (i) of any material dissatisfaction on the part of any such supplier,
(ii) that any such supplier intends to cease or materially diminish the
provision of products or services to Ericsson or its Affiliates, or (iii) of any
fact or circumstance that could reasonably be expected to cause such supplier to
cease or materially diminish the provision of products or services to Ericsson
or its Affiliates. Neither Ericsson nor any Affiliate of Ericsson has received
any information from any supplier that such supplier shall not continue as a
supplier to Calix after the Closing or that such supplier intends to terminate
or materially modify existing Contracts with Ericsson or its Affiliates (or
Calix). Ericsson has access, on commercially reasonable terms, to all products
and services reasonably necessary to carry on the Business, and Ericsson has no
Knowledge of any reason why it will not continue to have such access on
commercially reasonable terms.


2.17     Products; Warranties; Purchase Commitments. There are no pending or, to
Ericsson's Knowledge, threatened claims, and neither Ericsson nor any Affiliate
of Ericsson have been notified in writing of any claims, relating to any
warranty obligations, failure to meet warranties or material product returns,
other than normal returns in the ordinary course of business. There are no
pending, or, to Ericsson's Knowledge, threatened, and neither Ericsson nor any
Affiliate of Ericsson has been notified in writing of, any material claims
relating to product liability against or involving Ericsson or its Affiliates or
any Ericsson Product.

21

--------------------------------------------------------------------------------








(a) All of the Ericsson Products comply in all material respects with all
authorizations, permits or licenses of any Governmental Entity and all Legal
Requirements.


(b) No outstanding purchase or outstanding lease commitment of Ericsson related
to the Business presently is in excess of the normal, ordinary and usual
requirements of the Business. There is no outstanding bid, proposal, Contract or
unfilled order which relates to the Purchased Assets which will or would, if
accepted, have an Ericsson Material Adverse Effect.


2.18     Finders' Fees; Transaction Expenses. Neither Ericsson nor any Affiliate
of Ericsson is obligated for the payment of any fees or expenses of any
investment banker, broker, advisor, finder or similar party in connection with
the origin, negotiation or execution of this Agreement, any of the other
agreements contemplated to which Ericsson is or will be a party, or in
connection with the Transactions.


2.19     Representations Complete. To the Knowledge of Ericsson, no
representation, warranty or statement contained in this Agreement and its
schedules, appendices and exhibits, contains or shall contain any untrue
statement or a material fact or omits or shall omit any material fact necessary
to make the information contained not misleading in light of the circumstances
in which they were made.




ARTICLE III: REPRESENTATIONS AND WARRANTIES OF CALIX


Calix represents and warrants, to and for the benefit of Ericsson, as follows:


3.1 Organization and Standing. Calix is a corporation organized, validly
existing and in good standing under the laws of the State of Delaware and has
full power and authority and possesses all permits necessary or desirable to
enable it to own, lease or otherwise hold its properties and to conduct its
business as now being conducted and as currently proposed by it to be conducted.


3.2 Authority and Enforceability. Calix has all requisite entity power and
authority to enter into this Agreement, the Transaction Documents and each of
the other contemplated agreements and to consummate the contemplated
transactions. The execution and delivery of this Agreement, the Transaction
Documents and each of the other contemplated agreements and the consummation of
the contemplated transactions and have been authorized by all necessary
corporate action on the part of Calix. This Agreement has been executed and
delivered by Calix and constitutes the valid and binding obligation of Calix
enforceable against it in accordance with its terms, and the Transaction
Documents and each other contemplated agreement, after being executed and
delivered by Calix will constitute a valid and binding obligation of Calix,
enforceable against it in accordance with its terms.


3.3 Non-Contravention. The execution and delivery of this Agreement, the
Transaction Documents, and each of the other contemplated agreements, the
consummation of the contemplated transactions, and the performance by Calix of
its obligations do not and will not conflict with, or result in any violation of
or default under (with or without notice or lapse of time, or both), or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any Person under, or require any consent,
approval or waiver from any Person under, (i) any provision of the Certificate
of Incorporation or other equivalent organizational or governing documents of
Calix, or (ii) any Legal Requirements applicable to Calix or to any of its
material properties or assets.


3.4 Government Consent. No Approval of any Governmental Entity is required by or
with respect to Calix in connection with the execution and delivery of this
Agreement or the consummation of the Transactions, except for such consents,
authorizations, filings, approvals, notices and registrations which, if not
obtained or made, would not be material to Calix's ability to consummate the
Transactions or to

22

--------------------------------------------------------------------------------








perform its obligations under this Agreement.


3.5 Finders' Fee; Transaction Expenses. Neither Calix nor any Affiliate of Calix
is obligated for the payment of any fees or expenses of any investment banker,
broker, advisor, finder or similar party in connection with the origin,
negotiation or execution of this Agreement, any of the other agreements
contemplated to which Calix is or will be a party, or in connection with the
Transactions.




ARTICLE IV: CONDUCT PRIOR TO THE CLOSING


4.1 Conduct of Business of Ericsson. During the Pre-Closing Period:


(a) Ericsson shall, and shall cause its Affiliates to, conduct the Business in
the ordinary course of business in substantially the same manner as previously
conducted and in compliance with all Legal Requirements;


(b) Ericsson shall, and shall cause its Affiliates to, (i) as related to the
Business or the Purchased Assets, pay all of its debts and Taxes when due,
subject to good faith disputes over such debts, (ii) as related to the Purchased
Assets, pay or perform its other obligations when due, (iii) as related to the
Business, use commercially reasonable efforts consistent with past practice and
policies to collect accounts receivable when due and not extend credit outside
of the ordinary course of business, (iv) sell Ericsson Products consistent with
past practices as to license, service and maintenance terms, incentive programs,
and in accordance with GAAP requirements as to revenue recognition, and (v) use
its commercially reasonable efforts consistent with past practice and policies
to preserve intact the Purchased Assets, keep available the services of the
Business Employees and preserve its relationships with customers, suppliers,
distributors, licensors, licensees, and others having business dealings with the
Business, to the end that the Purchased Assets, including goodwill, shall be
unimpaired at the Closing;


(c) Ericsson shall promptly notify Calix of any change, occurrence or event not
in the ordinary course of business, or of any change, occurrence or event which,
individually or in the aggregate with any other changes, occurrences and events,
would reasonably be expected to be materially adverse to the Business or the
Purchased Assets or cause any of the conditions to Closing set forth in Article
VI not to be satisfied; and


(d) Ericsson shall assure that each of its Contracts related to the Business
entered into after the Agreement Date will not require the procurement of any
consent, waiver or novation or provide for any change in the obligations of any
party in connection with, or terminate as a result of the consummation of, the
Transactions, and shall give reasonable advance notice to Calix prior to
allowing any Material Contract or right to lapse or terminate by its terms.


4.2 Restrictions on Conduct of Business of Ericsson. During the Pre-Closing
Period, Ericsson shall not, and shall not permit any of its Affiliates to, do,
cause or permit any of the following:


(a) Material Contracts. Enter into any Contract that would constitute a Material
Contract, other material Contract or a Contract requiring a novation or consent
in connection with the Transactions, or violate, terminate, amend, or otherwise
modify (including by entering into a new Contract with such party or otherwise)
or waive any of the terms of any of its Material Contracts;


(b) Employees; Consultants; Independent Contractors. (i) Hire any additional
Business Employees, or any consultants or independent contractors to provide
services related to the Business, (ii) terminate without cause the employment,
change the title, office or position, or materially reduce the

23

--------------------------------------------------------------------------------






responsibilities of any management, supervisory or other key personnel of
Ericsson who are Business Employees, (iii) enter into, amend or extend the term
of any employment or consulting agreement with any Business Employee, or
consultant or independent contractor who provides services to the Business, or
(iv) enter into any Contract with a labor union or collective bargaining
agreement which affects a Business Employee. Ericsson shall notify Calix of the
termination of an Employee pursuant to (ii) above;


(c) Intellectual Property; Ericsson Patents. (i) Transfer or license from any
Person any rights to any Technology within the Purchased Assets, or transfer or
license to any Person any rights to any Ericsson-Owned Intellectual Property
within the Purchased Assets, or transfer or provide a copy of any Ericsson
Proprietary Software, or exclusively license, assign or transfer any Ericsson
Licensed Intellectual Property used in the Business, to any Person (including
any current or former employee or consultant of Ericsson or any contractor or
commercial partner of Ericsson) (other than providing access to Ericsson
Proprietary Software to current employees and consultants of Ericsson involved
in the development of the Ericsson Products on a need to know basis, consistent
with past practices); (ii) dispose of or permit to lapse any rights in, to or
for the use of any Technology within the Purchased Assets or Intellectual
Property Rights within the Purchased Assets used in connection with, or
otherwise related to, the Business; or (iii) transfer or exclusively license or
sublicense to any Person any rights to any Third Party Intellectual Property
necessary for the conduct of or primarily related to the Business; or (iv)
assign any rights in, or exclusively license, the Ericsson Product Patents,
unless such transfer is made subject to Calix's rights to be granted in the
attached License Agreement.


(d) Exclusive Rights and Most Favored Party Provisions. Enter into or amend any
agreement, excluding Patent Contracts, under which any other party is granted
exclusive rights or “most favored party” rights of any type or scope with
respect to any of the Ericsson Products, the Business, Technology within the
Purchased Assets, or containing any non-competition covenants or other
restrictions relating to its conduct of the Business or that could potentially
impact Calix's business activities;


(e) Dispositions. Sell, lease, license or otherwise dispose of or encumber any
of the Purchased Assets, other than sales of Ericsson Products in the ordinary
course of business and consistent with past practice, or enter into any Contract
with respect to the above;


(f) Insurance. Materially change the amount of any insurance coverage related to
the Purchased
Assets;


(g) Termination or Waiver. Terminate or waive any right of substantial value
related to the
Purchased Assets;


(h) Severance Agreement. Enter into or amend any Contract providing for the
granting of any severance, retention or termination pay, or the acceleration of
vesting or other benefits, to any Business Employee or consultant who provides
service to the Business;


(i) Lawsuits; Settlements. (i) Commence a lawsuit or (ii) settle or agree to
settle any pending or threatened Proceeding, lawsuit or other dispute, in each
case related to the Purchased Assets;


(j) Encumbrances. Place or allow the creation of any Encumbrance (other than a
Permitted
Encumbrance) on any of the Purchased Assets;




ARTICLE V: CERTAIN COVENANTS OF THE PARTIES

24

--------------------------------------------------------------------------------






5.1 Confidentiality; Public Disclosure. The Parties acknowledge that Calix, Inc.
and Ericsson Inc. have previously executed a Non-Disclosure Agreement dated
January 6, 2012 (“Confidentiality Agreement”) which shall continue in full force
and effect and shall apply to all Confidential Information (as defined in that
Confidentiality Agreement) disclosed by either Party in the course of the
transactions contemplated by this Agreement. From and after the Agreement Date,
neither Party or its Representatives shall, directly or indirectly, issue any
press release or other public statement relating to the terms of this Agreement
or the Transactions or use the other Party's name or refer to the other Party
directly or indirectly in connection with the contemplated Transaction in any
media interview, advertisement, news release, press release or professional or
trade publication, or in any print media, whether or not in response to an
inquiry, without the prior written approval of the other Party, which shall not
be unreasonably withheld, conditioned or delayed; provided, however, that either
Party may make any public disclosure as required by Legal Requirements or any
listing agreement with any national or regional securities exchange or market
upon reasonable prior notice to the other Party.


5.2 Regulatory Approvals. Either Party shall promptly execute and file, or join
in the execution and filing of, any application, notification or other document
that may be necessary in order to obtain the authorization, approval or consent
of any Governmental Entity, whether federal, state, local or foreign, which may
be required, or which the other Party may reasonably request, in connection with
the consummation of the Transactions. Each Party shall use commercially
reasonable efforts to obtain, and to cooperate with the other Party to promptly
obtain, all such authorizations, approvals and consents and shall pay any
associated filing fees payable with respect to such authorizations, approvals
and consents. Each Party shall promptly inform the other Party of any material
communication with any Governmental Entity regarding any of the Transactions. If
either Party or its Affiliates receives any formal or informal request for
supplemental information or documentary material from any Governmental Entity
with respect to the Transactions, then the other Party shall make, or cause to
be made, as soon as reasonably practicable, a response in compliance with such
request


5.3 Reasonable Efforts. Each Party agrees to use its commercially reasonable
efforts, and to cooperate with the other Party, to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, appropriate
or desirable to consummate and make effective, in the most expeditious manner
practicable, the Transactions, including the satisfaction of the respective
conditions set forth in Article VI, and including to execute and deliver such
other instruments and do and perform such other acts and things as may be
necessary or reasonably desirable for effecting completely the consummation of
the Transactions.


5.4 Third Party Consents; Notices.


(a) Ericsson shall obtain prior to the Closing, and deliver to Calix at or prior
to the Closing, all notices, consents, waivers and approvals under each Contract
listed or described on Schedule 5.4.


(b) Ericsson shall give all notices and other information required to be given
to the employees of Ericsson, any collective bargaining unit representing any
group of employees of Ericsson, and any government authority under the WARN Act,
the National Labor Relations Act, as amended, the Code, COBRA and other Legal
Requirements in connection with the Transactions.


5.5 Access to Information.


(a) During the Pre-Closing Period, Ericsson shall afford Calix and its
Representatives, reasonable access during business hours to (A) all of
Ericsson's properties, books, Contracts, intellectual property, employees and
records related to the Business or the Purchased Assets, and (B) all other
information concerning the Business or the Purchased Assets as Calix may
reasonably request, and

25

--------------------------------------------------------------------------------






Ericsson shall respond promptly to Calix's requests concerning the above.


(b) Subject to compliance with Legal Requirements, during the Pre-Closing
Period, Ericsson shall confer from time to time as requested by Calix with one
or more Representatives of Calix to discuss any material changes or developments
in the operational matters of the Business.


(c) No information or knowledge obtained in any investigation under this Section
5.5 shall affect or be deemed to modify any representation or warranty or the
conditions to the obligations of the Parties to consummate the Transactions.


5.6 Employees and Contractors.


(a) Calix intends to extend offers of employment to the Business Employees
listed on Schedule 5.6 (such employees who accept Calix's offers of employment
and commence employment with Calix or an Affiliate of Calix on the Closing Date
are referred to as the “Transferred Employees”), which offers shall be on terms
and conditions which Calix shall determine in its sole discretion. Ericsson
shall accept the resignation of the employment of all Transferred Employees
immediately prior to the Closing and shall cooperate with and use its reasonable
efforts to assist Calix in its efforts to secure satisfactory employment
arrangements with those employees of Ericsson to whom Calix makes offers of
employment. In the event that one or more Employees listed in Schedule 6.4 elect
not to become Calix employees effective at the Closing Date, Ericsson shall
follow the remedies and actions outlined in Appendix D of this agreement.


(b) Ericsson shall be solely responsible for all obligations and liabilities of
the Ericsson Employee [***].


(c) Nothing contained in this Agreement shall confer upon any Transferred
Employee any right with respect to continuance of employment by Calix, nor
interfere with the right of Calix to terminate the employment of any Transferred
Employee at any time, with or without cause.


(d) Calix, as the successor-in-interest entity to Ericsson for purposes of
immigration-related issues for the Transferred Employees, will acquire the
immigration-related liabilities of such employees and will defend, indemnify and
hold Ericsson harmless from any U.S. immigration claims, damages, or liability
that may accrue after the Closing Date with the exception of liabilities related
to fraud and misrepresentation that occurred prior to the transfer.


(e) This Section 5.6 shall not confer any rights, benefits or remedies upon, and
shall not be enforceable by any Transferred Employee or any other Person, other
than Calix and its successors and assigns. Nothing contained in this Section 5.6
shall in any way alter the at-will employment status or any other terms of
employment of any Transferred Employee. [***] The provisions of this Section 5.6
are for the sole benefit of Calix and Ericsson and nothing in this Section 5.6,
expressed or implied, is intended or shall be construed to constitute an
amendment of any Ericsson Employee Plan or Calix plan, arrangement, policy or
agreement (or an undertaking to amend any such plan, arrangement, policy or
agreement) or other compensation and benefits plan maintained for or provided to
Business Employees, including Transferred Employees, prior to, on or following
the Closing Date.






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




26

--------------------------------------------------------------------------------










5.7 Tax Matters.


(a) Each Party agrees to furnish to the other, upon request, as promptly as
practicable, such information and assistance relating to the Purchased Assets,
including, without limitation, access to Books and Records, as is reasonably
necessary for the filing of all Tax Returns by either Party, the making of any
election relating to Taxes, the preparation for any audit by any taxing
authority and the prosecution or defense of any claim, suit or proceeding
relating to any Tax. Ericsson shall retain all Books and Records with respect to
Taxes pertaining to the Purchased Assets for a period of at least six years
following the Closing Date. Calix and Ericsson further agree, upon request, to
use their best efforts to obtain any certificate or other document from any
Governmental Entity or any other Person as may be necessary to mitigate, reduce
or eliminate any Tax that could be imposed (including, but not limited to, with
respect to the contemplated transactions).


(b) Allocation of Straddle Period Property Taxes. Ericsson shall be responsible
for and shall pay when due all Property Taxes levied with respect to the
Purchased Assets attributable to the Pre- Closing Tax Period, and Calix shall be
responsible for and shall pay when due all Property Taxes levied with respect to
the Purchased Assets attributable to the Post-Closing Tax Period. All Property
Taxes levied with respect to the Purchased Assets for the Straddle Period shall
be apportioned between the Pre-Closing Tax Period and the Post-Closing Tax
Period, as follows: the portion allocable to the Pre-Closing Tax Period shall be
deemed to be the amount of such Tax for the entire Straddle Period multiplied by
a fraction the numerator of which is the number of days in the Tax period ending
on the Closing Date and the denominator of which is the number of days in the
entire Straddle Period. Upon receipt of any bill for such Taxes relating to the
Purchased Assets, Each Party shall present a statement to the other setting
forth the amount of reimbursement to which each is entitled under this Section
5.7(b) together with such supporting evidence as is reasonably necessary to
calculate the proration amount. The proration amount shall be paid by the Party
owing it to the other within 10 days after delivery of such statement. In the
event that either Party makes any payment for which it is entitled to
reimbursement under this Section 5.7(b), the other Party shall make such
reimbursement no later than 10 days after the presentation of a statement
setting forth the amount of reimbursement to which the presenting Party is
entitled along with such supporting evidence as is reasonably necessary to
calculate the amount of reimbursement. Calix shall, at its election, be entitled
to recover any Property Taxes for which Ericsson is liable under this Section
5.7(b).


(c) Certain Taxes. The Parties agree that the Purchase Price is exclusive of any
transfer, documentary, sales, use, stamp, registration, value added and other
substantially similar Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement (collectively, “Transfer Taxes”).
Each Party shall be responsible for the payment of 50% of any Transfer Taxes
that may be imposed upon or payable or collectible or incurred in connection
with this Agreement or the transactions contemplated herein, or that may be
imposed upon or payable or collectible or incurred in connection with the
execution of any other Transaction Document; provided, that if any such Transfer
Taxes are required to be collected, remitted or paid by a seller, 50% of such
Transfer Taxes shall be paid by Calix to Ericsson at the Closing or thereafter,
as required. All other Closing expenses will be paid by the Party incurring such
expenses. Upon request , the Party taking

27

--------------------------------------------------------------------------------








responsibility for the remittance of a jointly paid amount of Transfer Tax to a
Tax Authority shall provide the other Party with an original receipt (or such
other evidence as shall be reasonably satisfactory) evidencing the payment of
such Transfer Taxes.


(d) Each Transfer Tax Return with respect to Transfer Taxes imposed in respect
of this Agreement and the transactions contemplated herein or in respect of the
execution of any other Transaction Document shall be prepared by the Party that
customarily has primary responsibility for filing such Transfer Tax Return
pursuant to the applicable Tax Laws. Any Transfer Tax Returns prepared by
pursuant to this Section shall be made available to the other Party at least
five Business Days before such Tax Returns are due to be filed. The Party not
filing such return shall pay to the filing Party 50% of the Transfer Taxes
payable at least one Business Day before such Transfer Tax becomes due and
payable.


(e) Calix, with the reasonable assistance of Ericsson, shall be responsible for
the preparation and timely filing (taking into account any extensions received
from the relevant Tax Authorities) of all Tax Returns with respect to the Assets
or the Business for all Straddle Periods.


(f) Audits. Ericsson shall promptly notify Calix in writing upon receipt by
Ericsson of notice of any pending or threatened federal, state, local or foreign
Tax audits or assessments that reasonably may be expected to relate to the
Purchased Assets.


(g) Characterization of Payments. Any payments made under this Section 5.7 or
Article VIII shall constitute an adjustment to the Purchase Price for Tax
purposes and shall be treated as such by the Parties on their Tax Returns to the
extent permitted by law.


5.8 Assets Held by Affiliates. To the extent that any of the Purchased Assets
are held or owned by Affiliates of Ericsson as of the Agreement Date, Ericsson
shall cause each such Affiliate to transfer the Purchased Assets held by such
Affiliate to Ericsson prior to the Closing. Notwithstanding the foregoing, the
Parties recognize and agree that the Patent License Agreement and assignment of
copyrights will be done by agreements with Affiliates of Ericsson.


5.9 Further Actions. From and after the Closing Date, Ericsson shall cooperate
with Calix and Calix's Affiliates and Representatives, and shall execute and
deliver such documents and take such other actions as Calix may reasonably
request, for the purpose of evidencing the Transactions and putting Calix in
possession and control of all of the Purchased Assets.


5.10     Further Assurances . Ericsson agrees to, and shall cause its respective
Subsidiaries to, without further consideration, execute and deliver, following
the Closing, such other instruments of transfer and take such other action as
Calix or its counsel may reasonably request in order to put Calix in possession
of, and to vest in Calix, good, valid and unencumbered title to the Purchased
Assets under this Agreement and to consummate the contemplated acquisition.


5.11     Non-Compete; Non-Solicit.


(a) Ericsson agrees that neither Ericsson nor any Affiliate of Ericsson will at
any time during the one- year period from and immediately following the Closing
Date, solicit, seek to employ or otherwise attempt to induce any Transferred
Employee to terminate his or her employment with Calix or any Affiliate of
Calix, unless Calix gives its written consent to such employment or offer of
employment. The restrictions on solicitation set forth in this Section 5.11(a)
shall not apply to general bona fide public advertisements for employment placed
by Ericsson and not specifically targeted at the employees of Calix or its
Affiliates.

28

--------------------------------------------------------------------------------






(b) Ericsson acknowledges that the provisions of this Section 5.11 are
reasonable and necessary to protect the interests of Calix, that any violation
of this Section 5.11 may result in an irreparable injury to Calix and that
damages at Law may not be reasonable or adequate compensation to Calix for
violation of this Section 5.11 and that, in addition to any other available
remedies, Calix shall be entitled to seek to have the provisions of this Section
5.11 specifically enforced by preliminary and permanent injunctive relief
without the necessity of proving actual damages or posting a bond or other
security to an equitable accounting of all earnings, profits and other benefits
arising out of any violation of this Section 5.11. In the event that the
provision of this Section 5.11 shall ever be deemed to exceed the time,
geographic scope or other limitations permitted by Law, then the provisions
shall be deemed reformed to the maximum extent permitted by Law.


5.12 Transition Services. For a period of 90 days following the Closing Date,
Ericsson shall provide Calix with services to assist in the transition of the
operation of the Purchased Assets, including the sale and marketing of the
Business Products, by Calix after the Closing Date (“Transition Services”). Such
Transition Services shall be provided on terms set forth in the attached Exhibit
C, Transition Services.




ARTICLE VI: CONDITIONS TO THE TRANSACTIONS


6.1 Conditions to Obligations of Each Party to Consummate the Transactions. The
respective obligations of each Party to consummate the Transactions shall be
subject to the satisfaction at or prior to the Closing of each of the following
conditions:


(a) Illegality. No temporary restraining order, preliminary or permanent
injunction or other Order issued by any court of competent jurisdiction or other
legal or regulatory restraint or prohibition preventing the consummation of the
Transactions shall be in effect, nor shall any action have been taken by any
Governmental Entity seeking any of the above, and no statute, rule, regulation
or Order shall have been enacted, entered, enforced or deemed applicable to the
Transactions, which makes the consummation of the Transactions illegal.


(b) Governmental Approvals. The Parties shall have timely obtained from each
Governmental Entity all approvals, waivers and consents, if any, necessary for
consummation of, or in connection with, the Transactions.


6.2 Additional Conditions to Obligations of Ericsson. The obligations of
Ericsson to consummate the Transactions shall be subject to the satisfaction at
or prior to the Closing of each of the following conditions (it being understood
that each such condition is solely for the benefit of Ericsson and may be waived
by Ericsson in writing in its sole discretion without notice or Liability to any
Person):


(a) Representations, Warranties and Covenants. The representations and
warranties of Calix in this Agreement in Section 3.1 and Section 3.2 and any
representations and warranties of Calix in this Agreement that are qualified as
to materiality shall have been true and correct in all respects on and as of the
Agreement Date and shall be true and correct in all respects on and as of the
Closing Date as though such representations and warranties were made on and as
of such date, and all other representations and warranties of Calix in this
Agreement shall have been true and correct in all material respects on and as of
the Agreement Date and shall be true and correct in all material respects on and
as of the Closing Date as though such representations and warranties were made
on and as of such date. Calix shall have performed and complied in all material
respects with all covenants, obligations and conditions of this Agreement
required to be performed and complied with by it at or prior to the Closing.


(b) Receipt of Closing Deliveries. Ericsson shall have received each of the
agreements, instruments

29

--------------------------------------------------------------------------------






and other deliveries set forth in Section 1.4(a).


6.3 Additional Conditions to the Obligations of Calix. The obligations of Calix
to consummate the Transactions shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions (it being understood that
each such condition is solely for the benefit of Calix and may be waived by
Calix in writing in its sole discretion without notice or Liability to any
Person):


(a) Representations, Warranties and Covenants. The representations and
warranties of Ericsson in this Agreement in Section 2.1, Section 2.2 and Section
2.3 and any representations and warranties of Ericsson in this Agreement that
are qualified as to materiality shall have been true and correct in all respects
on and as of the Agreement Date and shall be true and correct in all respects on
and as of the Closing Date as though such representations and warranties were
made on and as of such date, and all other representations and warranties of
Ericsson in this Agreement shall have been true and correct in all material
respects on and as of the Agreement Date and shall be true and correct in all
material respects on and as of the Closing Date as though such representations
and warranties were made on and as of such date. Ericsson shall have performed
and complied in all material respects with all covenants, obligations and
conditions of this Agreement required to be performed and complied with by it at
or prior to the Closing.


(b) Receipt of Closing Deliveries. Calix shall have received each of the
agreements, instruments and other deliveries set forth in Section 1.4(b).


(c) Injunctions or Restraints on Conduct of Business. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint provision limiting
or restricting Calix's ownership, conduct or operation of the Purchased Assets
or the Business, following the Closing shall be in effect. Nor shall there be
pending or threatened any Proceeding seeking (i) any of the above, any restraint
relating to antitrust or any other injunction or restraint, or (ii) material
damages in connection with the Transactions.


(d) No Ericsson Material Adverse Effect. There shall not have occurred and still
be occurring an Ericsson Material Adverse Effect.


6.4 Employees. (i) Ericsson shall not have terminated the employment (unless for
cause) of any of the employees identified on Schedule 5.6.


6.5 Proceedings. Since the Agreement Date, there shall not have been commenced
or threatened against Calix, or against any Person Affiliated with Calix, any
Proceeding (a) involving any material challenge to, or seeking material damages
or other material relief in connection with, any of the Transactions, or (b)
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with any of the Transactions.


6.6 Release of Liens. Calix shall have received evidence satisfactory to it of
the release by any Person who held any Encumbrance on any of the Purchased
Assets of all such Encumbrances on the Purchased Assets effective upon or
concurrent with the Closing.




ARTICLE VII: TERMINATION


7.1 Termination. At any time prior to the Closing, this Agreement may be
terminated and the Transactions abandoned by authorized action taken by the
terminating Party:


(a) by mutual written consent of the Parties;

30

--------------------------------------------------------------------------------






(b) by either Party, if the Closing shall not have occurred on or before the
date six months after the Agreement Date or such other date that Calix and
Ericsson may agree upon in writing; provided, that the right to terminate this
Agreement under this Section 7.1(b) shall not be available to any Party whose
failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the Closing to occur on or before such date;


(c) by either Party, if any permanent injunction or other Order of a
Governmental Entity of competent authority preventing the consummation of the
Transactions shall have become final and non-appealable;


(d) by Calix, if (i) Ericsson shall have breached any representation, warranty,
covenant or agreement and such breach shall not have been cured within ten
Business Days after receipt by Ericsson of written notice of such breach
(provided, however, that no such cure period shall be available or applicable to
any such breach which by its nature cannot be cured) and if not cured within the
timeframe above and at or prior to the Closing, such breach would result in the
failure of any of the conditions set forth in Section 6.1 or Section 6.3 to be
satisfied, or (ii) there shall have been an Ericsson Material Adverse Effect; or


(e) by Ericsson, if Calix shall have breached any representation, warranty,
covenant or agreement and such breach shall not have been cured within ten
Business Days after receipt by Calix of written notice of such breach (provided,
however, that no such cure period shall be available or applicable to any such
breach which by its nature cannot be cured) and if not cured within the
timeframe above and at or prior to the Closing, such breach would result in the
failure of any of the conditions set forth in Section 6.1 or Section 6.2 to be
satisfied.


7.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 7.1, this Agreement shall immediately become void and there
shall be no liability or obligation on the part of either Party or its
respective officers, directors, stockholders or Affiliates; provided, however,
that (a) the provisions of this Section 7.2 (Effect of Termination), Article IX
(General Provisions), Section 5.1 (Confidentiality; Public Disclosure) and the
Confidentiality Agreement shall remain in full effect and survive any
termination of this Agreement and (b) nothing shall relieve any Party from
liability in connection with any breach of such Party's representations,
warranties or covenants prior to the date of such termination.


7.3 Extension; Waiver. At any time at or prior to the Closing, any Party may, to
the extent legally allowed, (a) extend the time for the performance of any of
the obligations or other acts of the other Parties, (b) waive any inaccuracies
in the representations and warranties made to such Party or in any document
delivered, and (c) waive compliance with any of the agreements or conditions for
the benefit of such Party. At any time after the Closing, Ericsson on the one
hand, and Calix on the other hand, may, to the extent legally allowed, (i)
extend the time for the performance of any of the obligations or other acts of
the other, (ii) waive any inaccuracies in the representations and warranties
made to such Party, and (iii) waive compliance with any of the agreements or
conditions for the benefit of such Person. Any agreement on the part of a Party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such Party. Without limiting the
generality or effect of the preceding sentence, no delay in exercising any right
under this Agreement shall constitute a waiver of such right, and no waiver of
any breach or default shall be deemed a waiver of any other breach or default of
the same or any other provision in this Agreement.


7.4 Non-exclusivity of Termination Rights. The termination rights provided in
Section 7.1 shall not be deemed to be exclusive. Accordingly, the exercise by
any Party of its right to terminate this Agreement under Section 7.1 shall not
be deemed to be an election of remedies and shall not be deemed to prejudice,

31

--------------------------------------------------------------------------------








or to constitute or operate as a waiver of, any other right or remedy that such
Party may be entitled to exercise (whether under this Agreement, under any other
Contract, under any statute, rule or other Legal Requirement, at common law, in
equity or otherwise).




ARTICLE VIII: INDEMNIFICATION


8.1 Survival of Representations and Warranties. Each Party shall have the right
to rely fully upon the representations, warranties, covenants and agreements of
the other Parties contained in this Agreement, the Disclosure Schedule
(including any exhibit or schedule of the Disclosure Schedule), and the other
agreements and certificates contemplated without regard to investigation or
knowledge. If the Transactions are consummated, all of the representations and
warranties of Ericsson contained in this Agreement, the Disclosure Schedule, and
the other agreements and certificates shall survive the Closing and remain in
effect, regardless of any investigation or disclosure made by or on behalf of
any of the Parties, until two years following the Closing; provided, however,
that such expiration shall not affect the rights of any Indemnified Person under
Article VIII or otherwise to seek recovery of Losses arising out of any fraud,
intentional misrepresentation or intentional omission of Ericsson, its
Affiliates or their respective Representatives until the expiration of the
applicable statute of limitations. All Disclosures made by or on behalf of any
of the Parties, shall be deemed to be within the Knowledge of the receiving
Party. If the Transactions are consummated, the representations and warranties
of Calix contained in this Agreement and the other certificates shall expire as
of the Closing. If the Transactions are consummated, all covenants of the
Parties (including the covenants set forth in Article IV and Article V) shall
expire as of the Closing, except to the extent such covenants provide that they
are to be performed after the Closing; provided, however, that no right to
indemnification under Article VIII in respect of any claim based upon any breach
of a covenant shall be affected by the expiration of such covenant.


8.2 Indemnification.


(a) Subject to the limitations set forth in this Article VIII, Ericsson shall
indemnify and hold harmless the Indemnified Persons from and against, and shall
compensate and reimburse the Indemnified Persons for all Losses arising out of,
resulting from, related to or in connection with (i) any failure of any
certification, representation or warranty made by Ericsson in this Agreement, or
(ii) any Excluded Liability or (iii) any breach of any covenant in this
Agreement, but only to the extent such covenant provides that it is to be
performed after the Closing.


(b) The above obligation of Ericsson to indemnify the Indemnified Persons shall
be subject to each of the following principles or qualifications:


(i) No claim for the recovery of Losses under Section 8.2(a)(i) may be asserted
by any Indemnified Person against Ericsson or its successors in interest after
such representations and warranties have expired under Section 8.1; provided,
however, that claims first asserted in writing prior to such expiration shall
not be barred.


(ii) The maximum aggregate amount of indemnifiable Losses that may be recovered
from Ericsson for claims made under Section 8.2(a)(i) shall not exceed the
Purchase Price. Claims arising out of, resulting from, related to or in
connection with fraud, intentional misrepresentation or intentional omission of
Ericsson, its Affiliates or any of their respective Representatives, and all
Losses related to Excluded Liabilities, shall not be subject to this Section
8.2(b)(ii) or any other contractual limitation.


(iii) The Liability of Ericsson for indemnifiable Losses under Section 8.2(a)(i)
shall not be payable unless and until the aggregate amount of Losses suffered or
incurred by the Indemnified Persons exceeds [***], following which, the
Indemnified Persons shall be entitled to seek compensation for all indemnifiable
Losses, and Ericsson shall be




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




32

--------------------------------------------------------------------------------






responsible for the payment of indemnifiable Losses, without regard to such
limitation; provided, that the limitation
set forth in this Section 8.2(b)(iii) shall not apply to any Losses due to
Claims arising out of, resulting from, related to or in connection with fraud,
intentional misrepresentation or intentional omission of Ericsson, its
Affiliates or any of their respective Representatives.


(iv) The right to indemnification based on any representations or warranties
will not be affected by (A) any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the Closing Date, with respect to the accuracy or inaccuracy of or
compliance with, any such representation or warranty or (B) the breach of, or
knowledge of the inaccuracy of any, such representations or warranties by
Ericsson.


(v) Ericsson (A) waives any right to require any Indemnified Person to (1)
proceed against any Person including any other Indemnified Person, (2) proceed
against or exhaust any collateral or security or (3) pursue any other remedy in
its power, and (B) waives any defense arising by reason of any inability of any
other obligor to pay or any defense based on bankruptcy or insolvency or other
similar limitations on creditors' remedies with respect to any other Person.


(vi) This Section 8.2 states Ericsson's, including its Affiliates or any of
their respective Representatives, sole liability for claims arising out of this
Agreement, the Transactions, and related agreements.


8.3 Indemnification Procedure. In the event Calix becomes aware of a third-party
claim which Calix believes may result in a claim for indemnification under this
Article VIII by or on behalf of an Indemnified Person, Calix shall promptly
notify Ericsson of such third-party claim. No delay in providing such notice
shall affect an Indemnified Person's rights, unless (and then only to the extent
that) Ericsson is materially prejudiced. Calix shall have the right in its sole
discretion to conduct the defense of and to settle or resolve any such claim
(and the costs and expenses incurred by Calix in connection with such defense,
settlement or resolution (including reasonable attorneys' fees, other
professionals' and experts' fees and court or arbitration costs) shall be
included in the Losses for which Calix may seek indemnification via a claim).
Ericsson shall have the right to receive copies of all pleadings, notices and
communications with respect to the third-party claim to the extent that receipt
of such documents does not affect any privilege relating to any Indemnified
Person and shall be entitled, at its expense, to participate in, but not to
determine or conduct, any defense of the third-party claim or settlement
negotiations with respect to the third-party claim. However, except with the
consent of Ericsson, which consent shall not be unreasonably withheld,
conditioned or delayed and which shall be deemed to have been given unless
Ericsson shall have objected within 15 days after a written request for such
consent by Calix, no settlement or resolution of any such claim with any
third-party claimant shall be determinative of the existence of or amount of
Losses relating to such matter. In the event that Ericsson has consented to any
such settlement or resolution, Ericsson shall not have any power or authority to
object under Section 8.3 or any other provision of this Article VIII to the
amount of any claim by or on behalf of any Indemnified Person for indemnity with
respect to such settlement or resolution.




ARTICLE IX: GENERAL PROVISIONS


9.1 Fees and Expenses. Whether or not the Transactions are consummated, all
costs and expenses incurred in connection with the Transaction Documents and the
Transactions shall be paid by the Party incurring such expense, and all
Transaction Expenses shall be borne by Ericsson.


9.2 Bulk Sales Compliance. Calix hereby waives compliance by Ericsson with any
applicable bulk sale

33

--------------------------------------------------------------------------------








or bulk transfer laws of any jurisdiction in connection with Ericsson's sale of
the Assets hereunder.


9.3 Attorneys' Fees. If any legal action or other legal proceeding relating to
any of the Transaction Documents or the enforcement of any provision of any of
the Transaction Documents is brought against any Party, the prevailing Party
shall be entitled to recover its reasonable attorneys' fees, costs and
disbursements (in addition to any other relief to which the prevailing Party may
be entitled).


9.4 Governing Law; Venue. The Transaction Documents shall be construed under the
laws of the State of New York, US, without regard to its conflicts of laws
provisions. The Parties consent to the exclusive jurisdiction of, and venue in,
the state and federal courts within the state of New York for the resolution of
any disputes arising out of or related to the Transaction Documents.


9.5 Notices. Any notice or other communication required or permitted to be
delivered to either Party under the Transaction Documents shall be in writing
and shall be deemed given upon receipt when delivered (by hand, mail, courier or
email with confirmed receipt) to the addresses set forth above (or to such other
address as such Party shall have specified in a written notice given to the
other Party), and directed to the following individuals:


if to Calix, to:
Carl Russo
 
President and CEO
 
Email: [***]
 
 
with a copy to:
Denis J. Quinlan
 
General Counsel
 
Email: [***]
 
 
if to Ericsson, to:
 John Moore
 
General Counsel
 
Email: [***]
 
 
with a copy to:
Kyle McElroy
 
Associate General Counsel
 
Email: [***]





9.6 Successors and Assigns; Parties In Interest.


(a) This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and assigns (by merger, consolidation,
acquisition of stock or assets or otherwise).


(b) Except as set forth below, neither Party may assign its rights under this
Agreement (including indemnification rights under Article VIII), in whole or in
part, to any other Person without first obtaining the written consent or
approval of the other Party. After the Closing Date, Calix may transfer and
assign this Agreement and the rights granted under it upon the sale of all or
substantially all of Calix's assets. Provided, however, that this Section 9.6(b)
shall not apply to the assignment of Calix's rights under the Patent License
Agreement between Calix and Telefonaktiebolaget LM Ericsson (as set forth in
Exhibit C). Calix agrees to use commercially reasonable efforts to notify
Ericsson not less than 30 days prior




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




34

--------------------------------------------------------------------------------






to the sale of all or substantially all of its assets. Prior to the Closing
Date, upon the sale of all or substantially all of Calix's assets, Calix may
assign this Agreement with the prior written consent of Ericsson, which shall
not be unreasonably withheld.


(c) Except for the provisions of Article VIII, none of the provisions of this
Agreement is intended to provide any rights or remedies to any Person other than
the Parties and their respective successors and assigns. However, (i) no
employee of Ericsson shall have any rights under this Agreement or under any of
the other Transaction Documents, and (ii) no creditor of Ericsson shall have any
rights under this Agreement or any of the other Transaction Documents.


9.7 Remedies Cumulative; Specific Performance. Ericsson agrees that: (a) in the
event of any breach or threatened breach by Ericsson of any covenant, obligation
or other provision set forth in this Agreement, Calix shall be entitled (in
addition to any other remedy that may be available to it) to seek (i) a decree
or order of specific performance or mandamus to enforce the observance and
performance of such covenant, obligation or other provision, and (ii) an
injunction restraining such breach or threatened breach; and (b) neither Calix
nor any other Indemnified Person shall be required to provide any bond or other
security in connection with any such decree, order or injunction or in
connection with any related action or Proceeding.


9.8 Severability. In the event any one or more of the provisions of the
Transaction Documents is held to be unenforceable under any law, such
unenforceability shall not affect any other provision of the Transaction
Documents. The Transaction Documents shall be construed as if the unenforceable
provision(s) had not been contained in it, and the Parties shall negotiate in
good faith to replace the unenforceable provisions by such modified provisions
as have the effect nearest to that of the provisions being replaced.


9.9 Entire Agreement. The Transaction Documents and the Confidentiality
Agreement constitutes the entire understanding between the Parties concerning
its subject matter and supersedes all prior discussions, agreements,
understandings, and representations, including the conflicting terms of any
purchase order or other document, whether oral or written and whether or not
executed by Calix or Ericsson. No modification, amendment or other change may be
made to this Agreement unless in writing and executed by authorized
representatives of both Parties.


9.10 English Language. The Transaction Documents are in the English language
only, which language will be controlling in all respects, and any versions in
any other language will not be binding on the Parties. All communications and
notices to be made or given under the Transaction Documents will be in English.


9.11 Execution. The Transaction Documents may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original but
all of which together shall constitute one agreement. The Parties agree that
signatures delivered by scan, email or other electronic means shall be
considered original signatures for all purposes under the Transaction Documents.

35

--------------------------------------------------------------------------------








The Parties have caused this Agreement to be executed and delivered as of the
Agreement Date.




 
Calix, Inc.
 
 
 
 
 
By:
 


 
Printed Name:
 
 
Title:
 
 
 
 
 
 
Ericsson, Inc.
 
 
 
 
 
By:
 


 
Printed Name:
 
 
Title:
 












36

--------------------------------------------------------------------------------






Exhibit A
BILL OF SALE


THIS BILL OF SALE, made as of the _____ day of __________, 2012, by and between
Ericsson Inc. A Delaware Corporation, (“Seller”), and Calix Inc. A Delaware
Corporation, located at 1035 N. McDowell Blvd., Petaluma, CA 94954 (“Buyer”).
Additional capitalized terms are defined in the Asset Purchase Agreement between
Seller and Buyer dated August 20, 2012 (the “Agreement”).
WHEREAS, Seller and Buyer have agreed to the sale and purchase of the following
assets: [***] of capital assets listed as Appendix A of this Bill of Sale, [***]
of EDA 1500 GPON inventory and a credit for an additional [***] of Inventory to
be transferred on or before January 15, 2013, and all Ericsson Products
(collectively, “Equipment”);
WHEREAS, Seller and Buyer agree that [***] of inventory will transfer on the
Closing Date, and another [***] on or before January 15, 2013, inventories will
continue to change from signing of the Agreement until the Closing Date.
Therefore upon the Closing Date Seller will provide Buyer a list of inventory to
transfer and provide this inventory on mutual agreement.
WHEREAS, the Seller and Buyer have agreed that the price for the Purchased
Assets transferred under the Agreement (including without limitation the
Equipment) would be [***] and that the Equipment would be made available for
Buyer on the Closing Date.
NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:
1.
Seller hereby sells, transfers, and conveys to Buyer all of Seller's rights,
title, and interest in and to the Equipment in exchange for the payment of
[***], payable to Ericsson, Inc. in certified funds.



2.
Buyer purchases the Equipment AS IS, WHERE IS AND WITH ALL FAULTS. Except as set
forth in the Agreement, Seller expressly disclaims all warranties (express,
implied or statutory) of any type including but not limited to (a) the implied
warranty of merchantability, (b) the implied warranty of fitness for a
particular purpose and (c) any warranty regarding the use of the Equipment, its
design or condition, its quality, capacity or workmanship, the conformity of the
Equipment to any law, rule, regulation, specification or contract or purchase
order relating thereto, or patent infringement.





 
 
 
 
 
(“Seller”)
 
(“Buyer”)
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 

                


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------






Appendix A
Capital Assets


[***]




Inventory Summary as of August 17, 2012
[***]


































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------








Exhibit B


Reseller Agreement


This Reseller Agreement (“Reseller Agreement”) is entered into on August __2012
(“Effective Date”) between Ericsson AB (“Ericsson”), a Swedish corporation with
offices at Torshamngsgatan 23, 164 80 Stockholm, Sweden and Calix, Inc.
(“Calix”), a Delaware corporation with offices at 1035 N. McDowell Blvd.,
Petaluma, CA 94954. Ericsson and Calix may be referred to individually as a
“Party” or collectively as the “Parties.”


Calix appoints Ericsson as a Reseller of Calix products on the following terms
and conditions:


1.
Terms of Appointment.



1.1
Appointment. Subject to the terms and conditions of this Reseller Agreement,
Calix appoints Ericsson, as a non-exclusive reseller of those Calix products
listed in Exhibit A (“Products”), and as a reseller of Calix Services and
Support (“Services”) as listed in the Support and Service Addendum, attached as
Exhibit B. Ericsson agrees to purchase the Products and Services exclusively
from Calix, and shall not serve as a reseller of new or used Products obtained
from other sources.



1.2
Preferred Global Partner. During the Term (as defined below) Ericsson will be
the prime contractor for the resale of Products and Services to those customers
of Ericsson listed in Exhibit C (“Customers”), except as set forth below. It is
Ericsson's intention to sell the Calix Products as Ericsson's preferred solution
for broadband access applications and Ericsson Business Networks shall position
Calix as its preferred global partner. Calix and Ericsson wish to work
cooperatively to develop the broadband access market for application solutions
such as GPON across Ericsson and Customer's networks. Accordingly, Ericsson
agrees to introduce Calix to all Ericsson Customers listed in Exhibit C. Calix
will have the responsibility to coordinate with Ericsson for introductions to
such Customers. Upon reviewing each Customer, and with Ericsson's consent (which
will not be unreasonably withheld), Calix may offer and conclude completely
separate agreements directly with Customers at Calix's discretion.



1.3
Marketing and Sales Program. With Calix's input and mutual approval of the
Parties, Ericsson shall prepare a marketing and sales program to promote the
Calix Products widely among Ericsson's and its affiliates' marketing
organization and sales force. This program shall include but is not limited to
marketing launch, marketing materials, business solution materials, support
documentation, sales launch program, road shows and training sessions.  Ericsson
shall launch this program as part of a global access solution and Calix will
provide the required material and resources to support Ericsson in this effort. 
Ericsson will also place these materials in the Ericsson Global product Catalog
for access by Ericsson regions and Customer units.  Both Parties shall support
the above programs with product management, project management, program
management, and technical support, and Ericsson shall maintain a support
organization to fulfill these requirements. The Parties agree to evaluate the
progress of this Section 1.3 through Quarterly Business Reviews (“QBRs”).



1.4
Amendment of Exhibit C. Exhibit C may be amended from time to time by via the
following process: Ericsson shall notify Calix in writing each time it wishes to
add a “Customer” to Exhibit C. Within five business days of receipt of such
notice, Calix must accept or decline the addition. If Calix fails to decline
such designation within five business days of receipt of notice from Ericsson,
the notice shall be deemed accepted and such Customer shall be added to the list
in Exhibit C.



1.5
Direct Sales. Calix shall have the right to appoint other resellers of the
Products and Services. Calix shall at all times retain the right to sell, market
and service the Products and Services directly to any customer (including those
listed in Exhibit C). In the event Ericsson and Calix do not agree on a direct
Calix customer





--------------------------------------------------------------------------------




relationship as permitted in this Section 1.2, except as set forth in Section
1.6 below, if Calix intends to sell directly to a Customer listed in Exhibit C,
Calix may proceed to sell to such Customer after providing 30 days notice to
Ericsson.


1.6
Focus on Calix Products and Services. The intent of the Parties is to develop a
market for, promote, and sell the Calix Products and Services. Ericsson BNET
will work in good faith, both for new and existing Customers to position Calix
as the vendor of choice for all broadband access opportunities.  If to the
knowledge of director level and above employees of the Ericsson PAID
organization during the Term of this Reseller Agreement, and upon the request of
an Ericsson Customer, an Ericsson Region, affiliate or distributor intends to
market or offer an alternative solution of non-Calix products or services that
may reasonably be considered competitive with the Products or Services, Ericsson
BNET will work with Calix on a competitive offering to meet the Customer
requirement.  Ericsson will notify Calix at least 30 days in advance of offering
such competitive products or services and offer Calix the immediate ability to
sell directly to that customer.



1.7
Resale Restrictions. Except with Calix's prior consent, Ericsson shall not
resell Products to any other reseller, to any other similar resale vendor or
channel partner, or to any Calix competitor, including but not limited to
Adtran, Alcatel-Lucent, Enablence, Huawei, Tellabs, Zhone, and ZTE.



1.8
Customer Service. Ericsson agrees to provide its Customers with technical
service in accordance to the standards and terms set forth in Exhibit B.



1.9
Forecasts and Reports. Ericsson shall furnish Calix with:



1.9.1
within15 business days of the end of each quarter, a statement of shipments of
Products, with detail by Customer; including, Customer name, ship-to-address,
part number, quantity, and ship date.



1.9.2
a quarterly, non-binding, rolling 12-month forecast which sets forth projected
demand for the Products and Services for each of the succeeding 12 months;



2.
Term and Termination.



2.1.
Term. This Reseller Agreement is effective as of the Effective Date, and shall
continue in force, unless terminated under Section 2.2, below, for an initial
period of three years (“Term”). The Term will then automatically renew for a
succession of one-year periods unless either Party gives 60 days' written notice
of termination prior to the end of any such one-year extension of the Term.



2.2.
Termination. This Reseller Agreement may also be terminated:



2.2.1
By Calix, effective immediately upon Ericsson's receipt of Calix's written
notice of termination, upon the occurrence of any of the following events:



2.2.1.1.
a breach of Section 11 of this Reseller Agreement;



2.2.1.2.
Ericsson becoming the subject of any proceeding under bankruptcy, receivership,
insolvency or similar laws instituted by or against Ericsson, which proceedings
are not dismissed as to Ericsson within 30 days after being instituted;



2.2.1.3.
Ericsson engaging in conduct which, in the sole judgment of Calix, adversely
affects Calix's reputation or its interests in the promotion, marketing or
distribution of Products or Services; or



2.2.1.4.
any change of control of Ericsson; or



2.2.2
By either Party, if the other fails to cure a material breach of this Reseller
Agreement, other than of





--------------------------------------------------------------------------------




Section 11, within 30 days after receipt of notice of such breach.


2.2.3
By Ericsson, effective immediately upon Calix's receipt of Ericsson's written
notice of termination, upon the occurrence of any of the following events:



2.2.3.1
A change of control event in which Calix is acquired by or merged into any
entity which may reasonably be considered to be a direct competitor of Ericsson



2.2.3.2
Calix becoming the subject of any proceeding under bankruptcy, receivership,
insolvency or similar laws instituted by or against Calix, which proceedings are
not dismissed as to Calix within 30 days after being instituted; or



2.2.3.3
Calix engaging in conduct which, in the sole judgment of Ericsson, adversely
affects Ericsson's reputation or its interests in the promotion, marketing or
distribution of Products or Services;



2.3.
Obligations Upon Termination. Upon the expiration or termination of this
Reseller Agreement for any reason (“End Date”) Ericsson shall, within 90days of
the End Date:



2.3.1
Make all payments due to Calix incurred prior to the End Date;



2.3.2
Return to Calix any and all Calix Confidential Information, sales promotion
materials such as catalogues, price lists, technical manuals, signs, displays,
etc., and Ericsson shall discontinue any and all use of Calix's name, and shall
cease in any manner to represent itself to be a Reseller of the Products and
Services;

2.3.3
Provide Calix with complete information regarding any outstanding commitments to
supply Products or Services to Customers that had not yet been reduced to
orders, and assist Calix in good faith to fulfill any such commitments; and

2.3.4
Cooperate with Calix to transfer all existing warranty obligations and
agreements for technical support services to Calix.

2.4.
Ongoing Rights and Obligations. From and after the End Date:

2.4.1
End user licenses to software contained in Products will survive termination or
expiration of this Reseller Agreement in accordance with their terms;

2.4.2
Ericsson may resell Products and Services for which orders have been accepted
prior to the End Date; and



2.4.3
Each Party shall remain obligated to provide any indemnification due to the
other Party under this Reseller Agreement, and each Party will retain all rights
and entitlement to remedies with respect to any prior breach of this Reseller
Agreement;



2.5.
The rights and remedies provided for in this Section are in addition to any
other remedy provided by law, and do not release either Party from any liability
for damages for which it might otherwise be responsible. Rights and obligations
that by their nature would continue beyond the termination of this Reseller
Agreement shall survive the termination of this Reseller Agreement.



2.6.
The termination of this Reseller Agreement for any reason whatsoever shall be
without prejudice to any right or obligation of any Party in respect of this
Reseller Agreement, which has arisen prior to such termination, including but
not limited to that all sublicenses granted to end users (or required to be
granted under binding quotes, contracts or purchase orders) before termination
shall remain in full force and effect and end users' continued use of the
Software shall in no way be affected. Further, Ericsson shall be entitled to
continue to use the software and the support materials for the sole purpose of
providing support to such end users.

    
3.
Pricing and Sale.







--------------------------------------------------------------------------------




3.1.
Prices. Calix shall sell Products and Services to Ericsson at the prices in
Exhibit A, as that Exhibit is amended from time to time by good faith agreement
of the Parties (“Prices”). During the initial year of the Term, the Prices shall
be adjusted by agreement of the Parties on a quarterly basis (at the end of each
90-day period following the Effective Date. Thereafter during the Term, the
Prices shall be adjusted once annually, on or after each anniversary of the
Effective Date. Prices are Calix Confidential Information, and shall not be
disclosed to any third party, shall not be advertised, and shall not be posted
to any website other than Ericsson or Customer intranet sites not available to
the general public, or made available via any other publicly available resource.



3.2.
Taxes. Calix shall bear at its own cost any taxes, duties, levies, social
charges, and other fiscal charges imposed on it or its employees, agents and
subcontractors and keep Ericsson indemnified from any such duties, taxes,
levies, and other fiscal charges if imposed on Ericsson in connection with the
delivery of any Product, or the execution of the Services. Upon request by
Ericsson, Calix shall show evidence that the applicable taxes have been paid.
Value added, excise, use and sales tax, and any other taxes assessed as a result
of the sale of Products and Services (apart from taxes assessed on the revenues
of Calix) shall be the responsibility of Ericsson. If in accordance with present
or future laws, any taxes are required to be withheld on payments made by
Ericsson, Ericsson shall deduct such taxes from the amount owed to Calix and pay
the taxes to the appropriate tax authority. Promptly after each such payment,
the official tax receipt issued by the tax authority will be forwarded by
Ericsson to Calix to enable it to support a claim for tax credit.



3.3.
Resale Prices. Ericsson will determine its own resale prices to Customers. Calix
may, however, from time to time provide Ericsson with suggested retail price
lists. Resale prices shall not be shared with any third party other than
Customers, and shall not be advertised publicly, posted to any website other
than Ericsson or Customer intranet sites not available to the general public, or
made available via any other publicly available resource. However, Ericsson may
disclose pricing to Customers via a secure, password-protected website or online
system controlled by Ericsson and made available solely to Customers.



3.4.
Invoicing/Payment. Each invoice shall refer to one purchase order only and shall
be submitted to Ericsson's location designated in the relevant purchase order.
Invoices shall refer to the purchase order number and Ericsson's product or
service numbers for the Services. All invoices are payable [***]. All prices are
set forth in, and payments must be made in, U.S. dollars. Late payments will
accrue interest at the lesser of 1.5% per month and the highest rate allowed by
applicable law.



3.4.1
Products. Calix shall invoice Ericsson for Products and installation materials
associated with Services upon shipment as per article 4.



3.4.2
Services. Services shall be invoiced quarterly in arrears. Installation Services
may be invoiced only after acceptance of such Services by Ericsson and the
applicable Customer on a per-site basis as defined within the applicable
statement of work, and training Services may be invoiced only after performance
of the specific training Services. Provided, however, that if Ericsson or
Customer fail to accept or reject any Services within ten business days of
receipt of notice from Calix that such Services have been completed, such
Services shall be deemed accepted.



3.4.3
Products and Services acquired by Ericsson under any contract shall be regarded
as part of Ericsson Company volumes in relation to staggered prices and other
volume calculations.



3.4.4
Upon Calix's consent, Ericsson may deduct from any amounts payable to Calix any
liquidated damages or other damages, costs and expenses owed to Ericsson as a
result of this Agreement.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------








3.5.
Ordering Process.



3.5.1.
Ericsson (or one of its affiliates or authorized distributors (each an “Ericsson
Company”)) shall send Calix orders for Products and Services (each an “Order”),
which shall include: A) Order ID numbers in an agreed format; B) All necessary
billing and shipping instructions; C) Product part numbers, descriptions,
quantities and prices; and D) Complete Customer name and contact information.
Orders may be sent to Calix by EDI, email, courier or mail. Calix may, at its
discretion, accept Orders by phone, subject to confirmation via one of the above
methods. Orders shall be signed or electronically authenticated by an authorized
representative of Ericsson.



3.5.2.
Within two business days of receipt of an Order, Calix shall send an “Order
Acknowledgment” accepting or rejecting Ericsson's order and confirming shipment
date (“Shipment Date”). If Calix rejects an Order because it contains errors or
omissions, Calix shall notify Ericsson of the particulars of the discrepancy
within an additional three business days of sending the rejecting Order
Acknowledgment, and request that Ericsson send Calix a corrected Order prior to
acknowledgment.



3.5.3.
At the request of an Ericsson Company, Calix shall provide a quotation for
Products and Services (“Quotation”). The Quotation shall be binding on Calix for
a period of no less than 180 days. Ericsson Companies may issue Orders to the
Calix by referring to the Quotation.



3.6.
Cancellation and Return.



3.6.1.
Ericsson may cancel an Order by giving written notice at least two weeks prior
to Shipment Date.



3.6.2.
Any unopened Products may only be returned to Calix [***].



3.7.
Rescheduling. Ericsson may, without charge, reschedule the shipment of any Order
by giving written notice to Calix no less than two weeks prior to the Shipment
Date. The requested rescheduled shipment date shall be no more than 120 days
after the original Shipment Date. In the event that Ericsson (a) gives notice of
rescheduling less than two weeks prior to the Shipment Date, (b) requests a new
shipment date greater than 120 days after the Shipment Date, or (c) attempts to
request a second rescheduling of any Order, such Order shall be considered
canceled and the terms of Section 3.6.1 shall apply.



3.8.
Delivery Delay.



3.8.1.
Calix will endeavor to provide Ericsson with 15 days notice in advance of any
anticipated delay in the Shipment Date of a Product Order. In the event of any
such delay, Calix shall use its best commercially reasonable efforts to:



3.8.1.1.
Upon mutual consent, make a partial shipment of the Products under such Order;

3.8.1.2.
Ship to other generally available Products providing substantially similar form,
fit and function to the ordered Products; or

3.8.1.3.
Take such other reasonable actions as may be agreeable to Ericsson and Customer.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






3.8.2.
In the event that a Product delivery delay is greater than 30 days from the
Shipment Date, and Calix is unable to implement solutions under Section 3.8.1
that are reasonably acceptable to Ericsson and the Customer, Ericsson may cancel
any undelivered portion of such Order without cost to Ericsson. Further, if the
reason for delay was solely due to Calix performance, Calix will reimburse
Ericsson for any penalties charged by end customers that are specific to
aforementioned delay, provided that Ericsson has given Calix notice of Customer
agreements that have such penalty terms in advance of the placement of any Order
to which such penalties may apply.



3.9.
Product Changes. Calix may make modifications in Specifications (as defined in
Section 0, below), construction, or design of any Product at any time, and any
Product so modified shall be accepted by Ericsson in fulfillment of existing
Orders, provided that such Product, as modified, meets or exceeds the original
Specifications. Calix shall endeavor to provide immediate notice to Ericsson of
any such changes that affect Product form, fit and function.



3.10.
Obligation to Pay. Ericsson bears sole responsibility to pay for accepted Orders
of Products and Services regardless of any non-payments by any of its Customers.



4.
Shipping, Title and Risk of Loss. All Orders shall be [***] Freight carrier
shall be determined and shipping arrangements made by Calix based on Customer
location and requirements, and title and risk of loss will pass to Ericsson when
Calix places the Products at the disposal of the carrier.



4.2
In the event Calix's ability to ship accepted Orders is constrained due to an
inability to procure sufficient raw materials necessary to satisfy all of its
accepted customer orders, Calix agrees to, at a minimum, fulfill Ericsson's
orders in the proportion equal to Ericsson's share of Calix's total customer
orders for the same product.



5.
Warranty.



5.1.
Calix warrants that it has and will maintain sufficient rights and interests in
licensed programs and Specifications (as defined below), including licensor's
and any third party intellectual property rights (as applicable), to grant the
rights and licenses under this Reseller Agreement with respect to the Products
listed on Exhibit A as “Calix Product”. Calix makes no such warranties with
respect to Products listed on Exhibit A as “1500 Legacy” and “ONT Legacy”
Products.



5.2.
Warranty Period. Calix warrants that all Products shall operate in accordance
with Calix's published specifications and documentation (“Specifications”), when
used in accordance with those Specifications, for [***] from the date of
shipment of Products (“Warranty Period”). Provided, however, that the Warranty
Period shall not apply to any Ericsson ONT products listed in Exhibit A. The
Warranty period may be extended only with purchase of extended warranty program
coverage.



5.3.
Warranty Limitations.



5.3.1.
The above warranty extends only to new Products sold directly to Customers by
Ericsson, and is not transferable to subsequent purchasers.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------






5.3.2.
The above warranty shall not apply if the Product (i) has been subjected to
abuse, misuse, accident, improper testing, improper storage, or other use
contrary to Calix instructions, (ii) has been repaired or modified by persons
other than Calix, (iii) has not been installed, operated, repaired and
maintained in accordance with its documentation (iv) has failed due to an act of
God, including without limitation fire, flood, tornado, earthquake, hurricane or
lightning or (v) has been used with any third-party software or hardware not
previously approved in writing by Calix. In addition, the above warranty shall
not apply to Products (i) marked or identified as “sample,” (ii) loaned or
provided at no cost, (iii) which have had their serial numbers or other
identifying marks removed or altered, or (iv) sold “as is”.



5.3.3.
In the event that Ericsson provides any additional warranties to its Customers
beyond those set forth in this Section 5: (i) Ericsson shall advise Calix in
writing of such additional warranties; and (ii) any additional warranties are
made at Eriksson's risk and will not bind Calix.



5.4.
Repair or Replacement. If during the Warranty Period (i) Calix is notified
promptly in writing upon discovery of a breach of the above warranty, including
a detailed description of the alleged breach, (ii) the Product is returned,
shipping prepaid, to a designated manufacturing facility under Calix's
then-current return procedures, and (iii) Calix determines that the Product is
defective and not subject to any Section 5.3 exception, then, as Customer's sole
remedy and Calix's sole obligation, Calix will, at its option, repair or replace
the Product without charge. Any Product repaired or replaced under warranty
shall have warranty coverage for the longer of [***] from return or the
remaining Warranty Period. Replacement parts used in the repair of Products may
be new or used. The replacement Products shall be delivered to Customer at
Calix's expense and risk.



5.5.
Software. With respect to software defects, Calix's sole obligation is to use
commercially reasonable efforts to: provide corrected software, communicate a
workaround, or provide another remedy which enables Customer to achieve
substantially the same functionality as could be obtained without the defect.
The software warranty applies solely to software within two major releases of
the most current for that Product.



5.6.
Specifications. Should Calix become aware of any error with regard to the
content of the Specifications which is not (alone or accumulated) trivial or
insignificant, Calix shall promptly inform Ericsson in writing about the error
and provide Ericsson with new corrected Specifications. If Ericsson will suffer
expenses as consequence of the error, the parties shall in good faith discuss to
what extent Calix shall compensate Ericsson.



5.7.
Systemic Defects.



5.7.1.
By mutual consent, in addition to the warranties above, Calix shall be obligated
to remedy any systemic defects in the Products. A systematic defect is a defect
of the same or substantially the same type, that appears or is likely to appear
during the reasonably expected life time of the concerned Products in more than
3% of such Products delivered during any relevant time period, such time period
to be determined by Ericsson in its reasonable discretion, however not less than
a time period of three consecutive months. In case of a systematic defect in the
Products, Calix shall promptly:



5.7.1.1.
at no charge to Ericsson, replace all units of the respective Products delivered
up to the time that the systematic defect has been remedied by Calix (provided,
however that this Section 5.7.1.1 shall not apply to any EDA 1500 products
previously shipped by Ericsson or shipped by Calix within the first nine months
after the Effective Date); and



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------






5.7.1.2.
reimburse Ericsson for the actual costs for the replacement of such defective
Products.



5.7.2.
Calix's obligations regarding systemic defects shall be applicable for the full
expected life time of the relevant Products, which time, however, never shall be
shorter than [***] from the date of delivery of the relevant Products, or [***]
in the case of ONT Products.



5.8.
Disclaimer. Calix makes no additional warranty, express, implied or statutory,
for any Product or Service, including without limitation any implied warranty of
merchantability, fitness for a particular purpose, non-infringement, or arising
from usage of trade, course of performance, or dealing.



6.
Road Maps. Under no circumstances shall provision to Ericsson of any product
road maps, or other documents or oral presentations of any kind concerning
Calix's future product or service development plans, be construed as a binding
commitment to provide any such new products, services, features or enhancements
to Ericsson or any Customer on any specific timetable or at all.



7.
Calix Advantage Program. Annual purchase of Calix Advantage Program services by
Customers is mandatory and is required in order to receive the following with
regard to Calix Products listed in Exhibit A only [***]:



7.1.
CMS. A license (under Section 8) to use Calix Management Software (“CMS”);



7.2.
Upgrades. All upgrades, updates and new releases of Calix Software (“Software”),
including CMS, made generally available to other Software licensees; and



7.3.
Support. Toll-free telephone access to the Technical Assistance Center (“TAC”),
for resolution of any Product issues, in accordance with the terms of Exhibit B.



8.
IPR and Software License.



8.1.
Calix and its licensors own and retain all intellectual property rights
(including any patent, copyright, trade secret and other intellectual property
rights and interests - collectively “IPR”) embodied in the Products or Services.
Calix at no time waives or assigns any rights or ownership to any IPR and
Ericsson shall not contest the ownership of any IPR.



8.2.
Calix grants to Ericsson and to its Customers, a personal, non-transferable and
non-exclusive right to use, in object code form, all software and related
documentation constituting or included in any Product or Service sold under this
Reseller Agreement. Title and ownership of all software shall remain with Calix
or its suppliers. Ericsson and its Customers may use the software only with
Products and Services and only as specified in the Specifications. Calix may
request specific site and workstation information for registration. Ericsson is
granted no license to transfer, sublicense, or re-sell software, except as
specifically set forth in this Reseller Agreement and Exhibit B.



8.3.
Neither Ericsson nor any Customer may alter, amend, decompile, duplicate or
customize any Calix software or other IP. Any such act shall constitute a breach
of and shall void all warranties, and authorize Calix to revoke all further
rights to such Ericsson and demand the return of the Products and software and
the immediate cessation of its use.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






9.
Source Code Escrow.



9.1.
Calix agrees to enter into and execute an escrow agreement (“Escrow Agreement”)
covering the software source code for the GPON 1500 portfolio and any derivative
products (the “Source Code”) within two weeks from such request by Ericsson. The
Escrow Agreement shall be entered into by the Parties with a mutually agreeable
third-party escrow agent (“Escrow Agent”).



9.2.
The Escrow Agreement to be entered into shall be the Escrow Agent's model escrow
agreement (as amended from time to time by the Escrow Agent) with the amendments
set out below incorporated into the said agreement . The Escrow Agreement shall
be valid for a minimum period of five years from its execution unless terminated
as stated in the Escrow Agreement.



9.3.
Upon the execution of the Escrow Agreement, Calix agrees to deliver, within30
days, a sealed package containing the Source Code (i.e. the human readable
embodiment of software, whether such embodiment is contained on paper or other
form of media) and related documentation for deposit with the Escrow Agent in
accordance with the Escrow Agreement. Calix shall, from time to time, deposit
with the Escrow Agent any and all updates and upgrades of the Source Code, and
related documentation . The Source Code, including updates and upgrades thereto
deposited with the Escrow Agent under the Escrow Agreement shall be considered
the “Material.”



9.4.
Calix represents and warrants that the Material will at all times set forth the
true and complete Source Code .



9.5.
Events Of Release. Ericsson will be entitled to request release and delivery of
the Material if one or more of the following circumstances (“Events of Release”)
have occurred:





9.5.1.
if Calix becomes the subject of any proceeding under any bankruptcy,
receivership, insolvency or similar laws instituted by or against Calix, which
proceedings are not dismissed as to Calix within 60 days of being instituted; or



9.5.2.
if Calix is in material breach of the Maintenance and Support Appendix (Exhibit
B) which is not cured within 60 days of Calix's receipt of notice of such
material breach from Ericsson.



9.6.
Delivery Of The Material To Ericsson. Escrow Agent shall distribute the Material
to Ericsson no sooner than 15 days after receipt of the request of release of
the Material. Ericsson shall deliver notice to Calix of any such release request
on or before the date on which Ericsson deliver's such request to Escrow Agent,
and should Calix, within ten days of its receipt of a copy of the Ericsson
request for release , submit a written statement to the Escrow Agent stating
that an Event of Release has not occurred or has been cured, the Escrow Agent
shall not release the Material to Ericsson until Ericsson submits a written
statement to the Escrow Agent from Skandinaviska Enskilda Banken in Stockholm
(the "Bank") stating that an amount of [***] the “Security Amount”) has been
deposited with the Bank to secure Ericsson's undertaking in accordance with this
Article. Following submission by Ericsson of the above mentioned statement from
the Bank, the Escrow Agent shall promptly, on the request of Ericsson, release
the Material to Ericsson.



9.6.1.
Unless Calix initiates legal action in accordance with the Escrow Agreement
within 30 days of the forwarding of its statement in accordance with Section
9.6, above to the Escrow Agent, Ericsson is entitled, after a request to the
Bank, to re-payment of the Security Amount.



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






9.6.2.
Should Calix initiate legal action, the sole question to be determined is
whether or not an Event of Release had occurred, and had not been cured within
the applicable time period, at the time when Ericsson forwarded its request for
release of the Material to the Escrow Agent. If the decision of the trier of
fact is in favor of Calix, Ericsson shall promptly return the Material to Calix
and pay to Calix an amount equal to the Security Amount, which shall constitute
full compensation for the temporary use of the Material by Ericsson. If the
decision of the arbitral tribunal is in favor of Ericsson, Ericsson is entitled,
after a request to the Bank, to re-payment of the Security Amount.



9.7.
Use Of The Material Released. Upon the release of the Material to Ericsson,
Ericsson is automatically granted, free of charge, a limited, non-exclusive,
non-sublicensable, irrevocable, non-transferable license to use, copy,
sublicense, modify and develop the Material, software and support materials for
the limited purposes of the manner in which such Material was used by Calix
prior to release. Ericsson shall not disclose the Material to any person or
entity, except Ericsson employees to the extent necessary for such support and
maintenance as provided in this Reseller Agreement. If the Materials have been
properly released to Ericsson prior to termination of this Reseller Agreement,
the above license shall survive termination so long as any Ericsson Customer
continues to use the support services related to the Material, and for a period
of 12 months thereafter. Calix undertakes, at the request of Ericsson, to
provide Ericsson with reasonable support in order to enable Ericsson to
successfully use the Material for the purposes stated in this Section 9.



9.8.
Termination By The Escrow Agent. Should the Escrow Agreement be terminated by
the Escrow Agent, Escrow Agent shall promptly deliver the Material to such
successor escrow agent as is designated by Calix and Ericsson.



10.
Advertising and Promotion.



10.1.
Calix may supply sales literature for the Products and Services to Ericsson in
reasonable quantities and at no charge. Ericsson shall use only such sales
literature and promotional materials for the Products and Services as supplied
by Calix or which have been previously approved in writing by Calix.



10.2.
Calix may assist Ericsson in the promotion of the sale of the Products and
Services by participation or assistance in seminars, trade shows and
advertising, as agreed by the Parties in writing.



10.3.
Neither Party shall use any trade names, trademarks or logos owned by the other
Party in any advertising, sales literature or promotional material without the
specific advance written consent of the Party owning such trade names,
trademarks or logos. Ericsson's use of Calix trade names, trademarks or logos
shall be limited to its activities in support of the sale of Products and
Services under this Reseller Agreement.



11.
Confidentiality.



11.1.
Each Party agrees to hold in confidence information disclosed by the other Party
which is designated in writing as confidential (“Confidential Information”).
Each Party agrees to: (i) protect the confidentiality of the Confidential
Information; (ii) refrain from using the Confidential Information except as
contemplated by this Reseller Agreement; and (iii) not disclose Confidential
Information to any third party.



11.2.
Confidential Information shall not include information which: (i) was in the
Party's possession or known to it, without restriction, at the time of
disclosure, as proven by files then in existence; (ii) is or becomes public
knowledge through a source other than, and without fault of, the Party; (iii) is
independently developed without reference to any Confidential Information; (iv)
is or becomes available from a third-party source without breach of any
obligation of confidentiality; (v) is disclosed with the other Party's prior
written approval; or (vi) is disclosed under order or requirement of a court,
administrative agency, or governmental body, provided however, that the
disclosing party shall (A) provide prompt notice to the other Party to enable
that Party to seek to prevent or restrict such disclosure, and (B) disclose only
that portion of Confidential





--------------------------------------------------------------------------------




Information required to comply with the order or requirement.


11.3.
Neither Party shall disclose any terms of this Reseller Agreement to any third
party without prior written consent of the other Party; however, either Party
may disclose the terms of this Reseller Agreement: (i) to legal counsel; (ii) in
confidence, to accountants, banks, and finance sources and their advisors solely
for purposes of securing financing; (iii) in connection with enforcement of this
Reseller Agreement; or (iv) in confidence, in connection with an actual or
proposed merger or acquisition, solely for use in the due diligence
investigation in connection with such transaction.



12.
Indemnification.



12.1.
General. Each Party shall indemnify, defend and hold harmless the other, its
directors, shareholders, employees and representatives against any claim, suit
or proceeding (“Claim”) brought against the other for damages resulting from the
negligence or willful misconduct of the defending Party, or from any actual or
third party claim arising out of or based upon defending Party's performance or
failure to perform under this Reseller Agreement.



12.2.
IPR Infringement.



12.2.1.
Calix shall indemnify, defend and hold Ericsson and its customers harmless
against any Claim brought by a third party against Ericsson alleging that any
Product listed on Exhibit A as a “Calix Product” or any Service infringes any
IPR of that third party. In the event that such claim is upheld in a court of
law, or as part of a settlement of such claim, Calix shall, at its option, a)
remove the infringing portion from the Product or Service without substantially
reducing functionality, b) replace or modify the infringing Product or Service
such that it is no longer infringing, or c) procure for Ericsson the right to
continue using the infringing Product or Service. Calix agrees to use
commercially reasonable efforts to implement either (a), (b), or (c), however,
in the event that none of these options is commercially reasonable, Calix's
total liability shall be to refund the amount paid to Calix for the Product or
Service.



12.2.2.
Calix shall have no indemnification obligations with respect to any Product
listed on Exhibit A as a “1500 Legacy” or “ONT Legacy” Product, so long as the
claim is based on the Specifications of the Product at issue as of the Closing
Date of the Asset Purchase Agreement.



12.2.3.
Calix shall have no indemnification obligations with respect to any third party
action alleging that the use of any Product or Service in combination with
products not supplied by Calix infringes any third party IPR where the Calix
Product or Service standing alone does not infringe.



12.3.
Each Party's indemnification obligations are subject to the indemnified Party
(i) notifying the indemnifying party promptly in writing of a Claim, (ii) giving
the indemnifying Party exclusive control over the defense or settlement of the
Claim, and (iii) providing all reasonable assistance to the indemnifying Party
(at indemnifying Party's expense).



13.
Limitation of Liability.



13.1.
Except as expressly provided in this article or elsewhere in this Reseller
Agreement, neither Party shall in any event be liable to the other Party under
this Reseller Agreement for loss of production, loss of business, loss of data
or revenue or for any special, indirect, incidental, punitive, or consequential
damages, whether or not the possibility of such damages could have been
reasonable foreseen.





--------------------------------------------------------------------------------






13.2.
Except for claims arising under Section 12(Indemnification) or Section 11
(Confidentiality) of this Reseller Agreement (for which each Party accepts
unlimited liability for direct damages): (a) in no event shall either party's
aggregate liability under this agreement exceed the sum of [***] or the
aggregate amount paid to Calix pursuant to the agreement during the preceding
[***], whichever is the greater.



13.3.
The financial limit mentioned in Section 13.2, shall not apply to damages for
bodily injury (including death) and damage to real property and tangible
personal property.



14.
No Joint Venture or Agency. Nothing in this Reseller Agreement shall create a
joint venture, partnership, or similar arrangement between the Parties. Neither
Party is authorized to act as agent for the other Party except as expressly
stated in this Reseller Agreement.



15.
Export Obligations.



15.1.
The export, resale, use or re-export of Products or Services may require prior
approval of the US Government. Ericsson agrees to abide by all US and other laws
and regulations pertaining to export, resale, use or re-export, violation of
which constitutes a breach of this Reseller Agreement, voids Calix warranties,
and automatically terminates Calix's obligations to support the Products or
perform under this Reseller Agreement. Furthermore, Calix shall be excused from
performance, and shall not be held liable, for failure to deliver Products
resulting from US Government delay, denial or withdrawal of any export approval
of any Products or Services. These export control obligations shall survive
termination of this Reseller Agreement.



15.2.
Calix is responsible for obtaining and maintaining any export license(s)
required for delivery of the Products or Services to Customer.



15.3.
If Calix is unable to obtain or maintain the export license(s), Ericsson may
terminate any related contract or part thereof, which may be affected by the
license.



15.4.
Calix shall inform of and issue all documentation which may be required by law,
regulation or reasonably requested by Ericsson regarding the export, import or
re-export of the Products and Services. In particular, Calix is responsible to
continuously provide detailed technical documentation, certificate of origin and
relevant data including but not limited to HST (harmonized system tariff),
CCATS, (commodity classification automated tracking system), COO (country of
origin), and ECCN code (export control classification number) for the Products
and Services according to the export administration regulations of the member
countries of the European Union and the United States of America, and/or
corresponding data according to other applicable regulations. The documentation
shall be updated by Calix on an ongoing basis when updates of the Software are
provided or when new regulations come into effect.



15.5.
Calix guarantees that the documentation provided to Ericsson is correct. Calix
shall provide the documentation requested by Ericsson within 30 days from
request.



16.
Force Majeure. Calix shall have no liability for delays, failure in performance
or damage due to fire, flood, explosion, power failure, civil disturbance, acts
of civil or military authorities or the public enemy, strikes or labor disputes
or acts of God.



17.
Assignment. This Reseller Agreement shall accrue to the benefit of and be
binding upon the Parties and any successor entity into which either Party shall
have been merged or consolidated. Neither Party may assign this



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Reseller Agreement without the prior written consent of the other Party, which
consent shall not be unreasonably withheld or delayed. Any attempted assignment
in contravention of this clause shall be void and ineffective.


18.
Governing Law and Venue. This Reseller Agreement and any Purchase Orders, as
well as any legal matters connected therewith, shall be governed by the laws of
England and Wales. The parties shall use their good faith to settle by amicable
negotiations any difference which may occur between them in connection with this
Agreement within 30 business days of notice of such dispute. Such efforts shall
include escalation of such dispute to the corporate officer level of each party.
If the parties fail to reach such an amicable settlement, either party may refer
such differences to arbitration as provided below. Any dispute, controversy or
claim arising out of or in connection with this Agreement or any Contract, or
the breach, termination or invalidity thereof, shall be finally settled by
arbitration in accordance with the rules of arbitration of the International
Chamber of Commerce (ICC rules) by one arbitrator appointed in accordance with
such rules. The place of arbitration shall be London. The language to be used in
the arbitral proceedings (including documents submitted) shall be English. All
awards may if necessary be enforced by any court having jurisdiction in the same
manner as a judgment in such court.



19.
Anti-Bribery Compliance. Each Party agrees to comply with all applicable law,
including, as may be applicable, the United States Foreign Corrupt Practices Act
and the UK Bribery Act 2010. In carrying out its duties and responsibilities
under this Reseller Agreement, Ericsson shall at all times comply with the Calix
Anti-Bribery Policy (“Policy”), which is attached as Exhibit D, and shall also
comply with the terms of each of the United States Foreign Corrupt Practices Act
and the UK Bribery Act 2010 (collectively the “Acts”). Ericsson shall annually
certify its compliance with the Policy by completing the certification attached
to Exhibit D. In particular, Ericsson and its employees and agents shall not
directly or indirectly offer, promise, authorize or give an advantage or
anything of value for the purpose of inducing a person or organization to
perform improperly a relevant function (including a decision not to act) or
reward a person or organization for an improper function to assist Calix, such
as giving an individual a gift to induce them to use their influence to affect
any such act or decision in order to assist Calix in obtaining, retaining, or
managing any such business. In addition, Ericsson will not request, agree to,
receive or accept any advantage or anything of value for a relevant function to
be performed improperly. Ericsson agrees to maintain proper internal accounting
controls and will not knowingly falsify any book, record or account or attempt
to circumvent such accounting controls.



20.
Quality and Code of Conduct.



20.1.
Calix shall comply with the Ericsson's Code of Conduct as described in document
number EN/LZT 108 8173 R1A, available from the following website:
http://www.ericsson.com/ericsson/corporate_responsibility/suppliers/index.shtml



20.2.
If Calix does not comply with the Code of Conduct or equivalent code of conduct,
Calix shall on or before the execution of this Agreement provide Ericsson with a
plan for implementation of the said code.



20.3.
Calix undertakes to comply with the applicable requirements in the ISO 9000
quality system standards.



20.4.
When delivering the Products, Calix shall comply at all times with the latest
version of Ericsson's directive regarding banned and restricted substances.
Appendix 2 (Banned and restricted substances) contains the version valid at the
date of the signing of this Agreement. The at all times latest version can be
found at:
http://www.ericsson.com/ericsson/corporate_responsibility/suppliers/index.shtml



21.
WEEE Directive Compliance.  Ericsson is responsible for ensuring that its resale
of Calix Products and Services in each nation within the European Union is in
compliance with Directive 2002/96/CE WEEE on Waste of Electrical and Electronic
Equipment (“WEEE”).  Ericsson is specifically responsible for WEEE product
registration of each Calix Product. Ericsson is also responsible for collecting
waste from its Customers, or for directing that waste to an authorized recycling
center. 





--------------------------------------------------------------------------------






22.
Notice. Any notices required or permitted shall be given to the appropriate
Party at the address specified above, or at such other address as the Party
shall specify in writing, and shall be effective upon actual receipt.



23.
Waiver. The failure of either Party to insist upon strict performance of any
obligation under this Reseller Agreement, regardless of the length of time for
which such failure continues, shall not be a waiver of such Party's right to
demand strict compliance in the future. No consent or waiver, express or
implied, to or of any breach or default in the performance of any obligation
shall constitute a consent or waiver to or of any other breach or default in the
performance of the same or any other obligation.



24.
Severability. In the event any one or more of the provisions of this Reseller
Agreement is held to be unenforceable under any law, such unenforceability shall
not affect any other provision of this Reseller Agreement. This Reseller
Agreement shall be construed as if the unenforceable provision(s) had not been
contained in it, and the Parties shall negotiate in good faith to replace the
unenforceable provisions by such modified provisions as have the effect nearest
to that of the provisions being replaced.



25.
Entire Agreement. This Reseller Agreement constitutes the entire understanding
between the Parties concerning its subject matter and supersedes all prior
discussions, agreements, understandings, and representations, including the
conflicting terms of any purchase order or other document, whether oral or
written and whether or not executed by Calix or Ericsson. No modification,
amendment or other change may be made to this Reseller Agreement unless in
writing and executed by authorized representatives of both Parties.



26.
English Language. This Reseller Agreement is in the English language only, which
language will be controlling in all respects, and any versions in any other
language will not be binding on the Parties. All communications and notices to
be made or given under this Reseller Agreement will be in English.



27.
Execution. This Reseller Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one agreement. The Parties agree that signatures delivered by fax,
scan, email or other electronic means shall be considered original signatures
for all purposes under this Reseller Agreement.



The Parties have executed this Reseller Agreement as of the Effective Date.


CALIX, INC.
 
ERICSSON AB
 
 
 
 
 
By:
 
 
By:
 
 
(signature)
 
 
(signature)
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
(signature)
 
 
 
Name:
 
 
 
 
Title:
 





--------------------------------------------------------------------------------




    
EXHIBIT A


PRODUCTS AND PRICE SHEET


Ericsson agrees to purchase and Calix agrees to sell the following Products:




[***]


[***]
[***]
[***]


This schedule pertains to EDA releases 12A and below:
PON Products Warranty Services
Calix will repair OLT Products shipped by Ericsson for a fee of [***] per unit.
Purchasing and invoicing for these services should be sent directly to the
Ericsson regions.


PON Products Technical Services
Ericsson Shall pay to Calix for Technical Services for PON Products an annual
fee for Calix's creation of a dedicated support team of: The annual fee for 2013
is a fixed amount and will be paid per the MSA, while the amounts for 2014 and
beyond will be fixed at the end of the prior year (last quarter) at the CSR/TR
annualized run rate, with any overages billed at the variable rate described
below.


2013:     [***] Including 500 CSR, 200 TR and 4 aggregated correction packages
2014:
[***] Including 200 CSR, 100 TR - Number of correction packages negotiated last
quarter 2013

2015:
[***] Including 100 CSR, 40 TR - Number of correction packages negotiated last
quarter 2014

2016+:
[***] per year Including 50 CSR, 20 TR - Number of correction packages
negotiated last quarter 2015



In addition to the above Ericsson fixed prices, Ericsson shall pay Calix a
variable fee of [***]/SR and [***]/TR above agreed number of SR, TR and
correction packages included in price.


On-Site Support Services


Ericsson shall reimburse Calix for on-site support Services at the rate of [***]
per day plus all travel expenses. Ericsson and Calix shall specify an approval
process for this On-Site support. Purchasing and invoicing for these services
should be sent directly to the Ericsson regions.


For the following [***]Customers, the above pricing will apply, but the Parties
will in good faith review on a deal-by-deal basis whether the inclusion of Calix
Products may allow for changes in the above pricing. However, Calix will have no
obligation to make changes in the above pricing for these Customers.
[***]






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




EXHIBIT B


MAINTENANCE AND SUPPORT APPENDIX




[***]


















[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




EXHIBIT C


ERICSSON CUSTOMERS


[***]




















[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




EXHIBIT D


CALIX, INC. ANTI-BRIBERY COMPLIANCE POLICY


1.0    INTRODUCTION AND PURPOSE STATEMENT


The Foreign Corrupt Practices Act (“FCPA”) is a US federal law that applies to
both individuals and businesses. All Calix, Inc. (“Calix”) business around the
world falls within the scope of the FCPA. Violations of the FCPA subject
offending parties to severe criminal and civil penalties.


The Bribery Act 2010 (UK Act) is an Act of the Parliament of the United Kingdom
that applies to both individuals and businesses. Due to Calix's presence in the
UK, all Calix business around the world falls within the scope of the UK Act.
Violations of the UK Act subject the offending parties to severe criminal
penalties.


Calix is committed to full compliance with both the letter and the spirit of the
FCPA and UK Act (collectively, “the Acts”). The purpose of this policy
(“Policy”) is to alert employees, officers, directors, agents and contractors of
Calix and its subsidiaries to the requirements of the Acts and to establish best
practices and recordkeeping procedures that assure that all transactions
undertaken by Calix, both internationally and domestically, are in compliance
with the Acts.


2.0    THE ACTS IN SUMMARY


The Acts specifically prohibit Calix, and individuals acting on Calix's behalf,
from offering, promising, or giving “anything of value,” or providing an
“advantage” to another person or entity with the intent of inducing that person
or entity to take any improper action, or rewarding that person for taking an
improper action. Stated more concisely, the Acts strictly prohibit the payment
of bribes, kickbacks or other inducements. Receiving a bribe can also violate
the Acts.


The Acts prohibit both direct and indirect offers and payments.  Therefore,
Calix and Calix Representatives (as defined below) are potentially liable for
any actions made through an agent, consultant, or other third-party intermediary
with the knowledge or belief that it will violate the Acts. “Knowledge” includes
a conscious disregard for or deliberate ignorance of facts that indicate a high
probability that the payment or offer will occur.  In other words, Calix cannot
use another party to do indirectly anything which it cannot do directly.


Calix can also be liable if it fails to prevent a bribe. Therefore, it is
important that Calix take strong steps to ensure that all Calix employees comply
with this Policy.


Although the FCPA prohibits improper payments to “foreign officials,” the UK Act
is not so limited. Therefore, this policy applies to offers and payments to any
individual or entity: there is no difference between bribing a public official,
private citizen, government agency or private corporation. The terms “anything
of value” and “advantage” are also interpreted very liberally, and can include
items such as travel, entertainment, or lavish meals.


The Acts require U.S. companies to maintain books and records that accurately
and fairly reflect international corporate transactions, and require that
companies establish a system of internal accounting controls to provide
reasonable assurance to management of the type of financial transactions
undertaken by the company. Under the accounting standards provisions of the
Acts, even payments that are legal under the Acts must be properly recorded in
the accounts and records of the company. Recording of such payments in any way
that would conceal their true nature constitutes an independent violation of the
Acts accounting standards.


Statutory penalties for violation of the Acts include unlimited per violation
fines for companies, and unlimited fines and imprisonment for up to fifteen
years per violation for individuals.


3.0     THE CALIX POLICY AND PROCEDURES




--------------------------------------------------------------------------------






To ensure that Calix remains in compliance with the Acts, all employees,
officers, directors, agents and contractors of Calix and its subsidiaries
(collectively “Calix Representatives”) must comply with this Policy, and the
procedural guidelines below.


3.1    Scope. This Policy applies to all Calix Representatives. It is designed
to help them recognize situations and payments that might raise legal issues
under the Acts. It is important that each Calix Representative with
responsibilities that might give rise to potential liabilities resulting from
the Acts be aware of this Policy, comply with its procedures, and work closely
with Calix's Legal and Finance Departments to ensure compliance (See Section
4.2).


3.2    Responsibilities. Each Calix Representative is responsible for
recognizing, avoiding and reporting any situation involving practices that may
be illegal under the Acts. Calix Representatives are further responsible for
complying with this Policy and its record-keeping procedures. All managers are
responsible for communicating this Policy to Calix Representatives under their
supervision. To ensure compliance with this Policy, Calix Representatives
involved in retaining agents and consultants are also required to have such
agents and consultants certify compliance with this Policy.


3.3    Prohibited Payments and requests. No Calix Representative shall offer,
promise, or give anything of value or any advantage to any other person or
entity with the intent or knowledge that such action may induce that person or
entity to take any improper action. This prohibition applies to the use of
corporate as well as personal funds or assets. It also applies to indirect
contributions, payments, or gifts made through any consultants, agents,
advisors, suppliers, customers, or other third parties. No Calix Representative
shall use Calix assets to make any charitable or political contributions unless
approved in advance by the Calix Legal Department, and Calix Representatives
shall take care that any personal charitable or political contributions are not
made for purposes that would be improper under this Policy. No Calix employee
shall request, agree to receive, or accept an advantage intending that a
relevant function or activity should be performed improperly.


3.4    Permitted Payments. Certain payments to foreign officials or entities may
not be prohibited by the Acts. However, it can be extremely difficult to
distinguish between payments that are legal and illegal under the Acts.
Consequently, any proposed payment to a foreign official or entity must be
approved by the Calix Legal Department or CFO before any such payment is made,
and must be accurately reported as a business expense.


3.5     General Policies. Calix Representatives are to conduct Calix business in
compliance with the written laws of the US, UK, and of all countries in which
Calix does business. In particular, no Calix Representative shall:


3.5.1    use Calix funds or assets for any unlawful, improper or unethical
purpose;


3.5.2    establish any undisclosed or unrecorded funds or assets of Calix for
any purpose;


3.5.3    make any false, inflated, or artificial entries in the books and
records of Calix for any reason, or engage in any arrangement that results in
such entries;


3.5.4    falsify any accounting document relating to any transaction, or
otherwise take any action with respect to such a document that may obscure or
disguise the true nature of the underlying transaction;


3.5.5    approve a payment on behalf of Calix without adequate supporting
documentation or with the intention or understanding that any part of such
payment is to be used for any purpose other than that described by the documents
supporting the payment; or


3.5.6    fail to comply with generally accepted accounting principles and
established internal audit controls and procedures.






--------------------------------------------------------------------------------




3.6    In Case of Doubt. If a Calix Representative has any doubt as to the
legality under the Acts or this Policy of any planned payment to any individual
or entity, or the accuracy of financial reporting with respect to any
transaction, the Calix Representative should immediately contact and discuss the
matter with the Calix Legal or Finance Departments prior to making any such
payment or recording such financial information.


3.7    Duty to Report Potential or Actual Violations. Any Calix Representative
who suspects that a violation of either of the Acts is about to occur, shall
immediately report the facts supporting that suspicion to his or her manager, to
Calix's General Counsel, or anonymously via the online or phone methods used to
report concerns regarding violations of the Calix Ethics and Business Conduct
Policy. Any Calix manager receiving such report shall immediately report it to
Calix's General Counsel. If any Calix Representative believes that an actual
violation of this policy has occurred, he or she shall immediately report the
violation via the reporting methods detailed in the Calix Whistleblower Policy,
which are accessible via the main page of CPoint.


3.8    Annual Certification. All Calix Representatives shall certify, on an
annual basis, that they have reviewed and understood this Policy, and will
comply with it. New Calix employees shall make such certification as part of
their orientation process.


3.9    Consequences of Noncompliance. In addition to those penalties which may
be assessed by the US and UK governments against individuals who violate the
Acts, Calix shall take strong disciplinary action, up to and including
termination of employment, against any Calix Representative who violates this
Policy.


4.0    RETENTION OF INTERNATIONAL AGENTS OR CONSULTANTS


4.1     Due Diligence. Calix Representatives shall perform careful due diligence
before retaining any foreign agents or consultants, or any agents or consultants
retained in the US to provide services outside of the country. The level of due
diligence to be performed may increase, depending upon the nature of the
proposed relationship, the amount of compensation proposed, the location of the
agent and other factors. At a minimum, the due diligence should include a search
of the databases available from the U.S. Departments of State, Treasury and
Commerce, to ensure that the organization and its principals are not listed as
debarred, denied or specially designated nationals. The results of this due
diligence should be reviewed with the Calix Legal Department prior to formally
retaining such agent or consultant. The Legal Department must also review and
approve all contracts with such entities before they are signed.


4.2     Certification. If such an agent or consultant is retained, the Calix
Representative supervising the agent or consultant shall obtain a signed
agreement by which the consultant or agent agrees to comply with the Acts (in
substantially the form attached). This language may be included in an overall
definitive agreement with the agent or consultant. If such agents or consultants
are engaged by Calix for more than one year, they shall be asked to certify
their compliance with this Policy, in writing, on an annual basis.


4.3    Red Flags. Calix Representatives should be aware of certain “Red Flags,”
which may indicate a questionable transaction with an agent or consultant, such
as:


4.3.1    requests for unusual payments or financial arrangements, such as:
payments to a numbered bank account; payments to accounts in countries other
than where the agent or consultant is located or the business is to be
performed; or cash payments.


4.3.2    unusually high commission rates or seemingly inflated invoices;


4.3.3    a history of or reputation for corruption in the country;


4.3.4    a lack of transparency in expense and accounting records; or


4.3.5    a close relationship between the agent or consultant and the foreign
government or contracting individual.




--------------------------------------------------------------------------------






5.0    CONCLUSION


This Policy contains general guidelines for conducting Calix business consistent
with the requirements of the Acts. If you have any questions about this Policy,
please contact your supervisor or Calix's General Counsel or Chief Financial
Officer. Calix expects all employees, officers, directors, agents and
contractors to comply with this Policy.


Calix reserves the right to amend or supplement this Policy, without prior
notice, at any time.






--------------------------------------------------------------------------------




CERTIFICATION OF COMPLIANCE WITH
CALIX ANTI-BRIBERY COMPLIANCE POLICY


Ericsson AB (“Ericsson”) certifies that:




1.
Ericsson has reviewed the attached copy of the Calix, Inc. Anti-Bribery
Compliance Policy (“Policy”), and understands and agrees to follow the Policy
with respect to all work on behalf of Calix, Inc. or any of its subsidiary or
affiliated entities (collectively, “Calix”);



2.
Ericsson is familiar with the requirements of the U.S. Foreign Corrupt Practices
Act (“FCPA”) and the Bribery Act 2010 (“UK Act”) (collectively “the Acts”) [The
FCPA can be found at
http://www.justice.gov/criminal/fraud/fcpa/statutes/regulations.html, and the UK
Act can be found at http://www.legislation.gov.uk/ukpga/2010/23/contents];



3.
Ericsson shall take no action that might cause Calix to be in violation of the
Policy, the Acts, or the laws of any country regarding corrupt payments;



4.
Ericsson is not affiliated with or employed by any government or governmental
agency, that no government or governmental agency has an ownership or financial
interest in Ericsson, and that Ericsson does not employ anyone who is also
affiliated with or employed by any government or governmental agency;



5.
Neither Ericsson, nor any other person, including every employee, representative
and agent affiliated with Ericsson, has made, offered to make or agreed to make
any loan, gift, donation or other payment, directly or indirectly, whether in
cash or in kind to or for the benefit of any individual or entity (including
government officials, political parties, and candidates) in order to influence
performance of an improper action for Calix;



6.
Ericsson will maintain written books and records in accordance with Generally
Accepted Accounting Principles, that reflect all expenditures made by Ericsson
on behalf of Calix, and that clearly and accurately identify the persons or
entities that receive such payments. Upon request, Ericsson shall makes such
books and records available to Calix for review;



7.
Should Ericsson learn of or have reason to know of any payment, offer, or
agreement to make a payment to any individual, entity (including government
officials, political parties, and candidates) for the purpose of influencing
performance of an improper action for Calix, Ericsson will immediately advise
the General Counsel of Calix, Inc., in writing, of such knowledge or suspicion;



8.
Ericsson agrees to fully cooperate with Calix in any investigation of a
potential violation of the Policy; and



9.
Ericsson understands and agrees that any violation of the Policy by Ericsson
shall constitute a material breach of this certification, and shall be grounds
for immediate termination of any agreement between Calix and Ericsson.







By: ___________________________


Company: ______________________


Title: __________________________


Date: __________________________






--------------------------------------------------------------------------------












Exhibit C


License Agreements


    


__________________________________________________________________________________
 
Copyright Assignment and License Agreement
 
__________________________________________________________________________________
 
ERICSSON AB
and
CALIX, INC.
 
__________________________________________________________________________________





--------------------------------------------------------------------------------






TABLE OF CONTENTS
1.
Definitions

2.
ASSIGNMENT AND LICENSEs

3.
NO WARRANTIES

4.
MISCELLANEOUS

5.
GOVERNING LAW AND DISPUTES



SCHEDULES
Schedule 1    Assigned Copyrights
Schedule 2    Licensed Copyrights






--------------------------------------------------------------------------------






This Copyright Assignment and License Agreement is dated ____________ and made
between:


(1)
Ericsson AB, Reg. No. 556056-6258, a limited liability company incorporated
under the laws of Sweden, and having its registered office at 164 83 Stockholm
(“Ericsson”); and

(2)
Calix, Inc., a Delaware corporation with offices at 1035 N. McDowell Blvd.,
Petaluma, CA 94954 (“Calix”).

Capitalized terms shall have the meaning ascribed to them in Section 1 below, or
if not otherwise defined, as set forth in the Asset Purchase Agreement (as
defined below).
Background
A.
Ericsson has on August 20, 2012 entered into an Asset Purchase Agreement (the
“Asset Purchase Agreement”) with Calix under which Ericsson has agreed to (i)
procure the transfer of the Business to Calix.



B.
Ericsson is the owner of certain Unregistered Intellectual Property Rights (as
defined below) which are used within the Business.



C.
Ericsson wishes to assign certain Unregistered Intellectual Property Rights
comprising the Assigned Copyrights and license certain other Unregistered
Intellectual Property Rights comprising the Licensed Copyrights, to Calix and
Calix wishes to acquire the Assigned Copyrights and license the Licensed
Copyrights on the following terms and conditions.



1.
Definitions

“Affiliate” has the meaning set forth in Rule 144 under the Securities Act.
“Agreement” means this Copyright Assignment and License Agreement;
“Assets” means as set out in the Asset Purchase Agreement;
“Asset Purchase Agreement” means as set out in the Background;
“Assigned Copyrights” means the Unregistered Intellectual Property Rights
identified in Schedule 1 and exclusively used in the Business at the time of
Closing Date;
“Business” means as set out in the Asset Purchase Agreement;
“Business Day” means as set out in the Asset Purchase Agreement;
“Calix” means as set out in the heading to this Agreement;
“Change of Control” means (i) the acquisition (through an event or series of
events whether directly or indirectly, and whether alone or in combination with
related entities or persons) of at least 50 per cent of the shares representing
at least 50 per cent of the votes in Calix by a third party; (ii) any merger,
consolidation, reorganization or other transaction involving Calix (or any
series of related transactions) as a result of which any third party thereafter
directly or indirectly controls Calix. For the purposes of the foregoing,
“control” means having the direct or indirect power to appoint or remove all, or
the majority of, the directors of the board of Calix, or to have the direct or
indirect power to direct the operating and financial policies of Calix. A change
of control of the Business through a business transfer shall for all purposes of
this Agreement be deemed to constitute a Change of Control as defined in this
Agreement;
“Closing Date” means as set out in the Asset Purchase Agreement;




--------------------------------------------------------------------------------




“Disclosing Party” means as set out in Section 4.1;
“Ericsson” means as set out in the heading to this Agreement;
“Ericsson Products” means Ericsson's GPON 1500 portfolio (OLT, ONT), and
Entriview management system;
“Field of Use” means the design, manufacture, marketing, sale, use and support
of the Ericsson Products;
“Know-How” means confidential and proprietary industrial, technical and
commercial information and techniques including data, formulae, drawings, test
results, reports, specifications, component lists, instructions, manuals,
brochures, catalogues and process descriptions;
“Licensed Copyrights” means the Unregistered Intellectual Property Rights owned
or controlled by Ericsson or its Affiliates as of the Closing Date and used in,
held for use in or applicable to the operation of the Business, including
without limitation the design, development, marketing, manufacture, use, sale,
offer for sale, importation and support of Ericsson Products and derivative
works of and modifications and improvements to such Ericsson Products. The
Licensed Copyrights includes without limitation the Unregistered Intellectual
Property Rights identified in Schedule 2;
“Non-Disclosing Party” means as set out in Section 4.1;
“Party/ies” means either of Ericsson or Calix or Ericsson and Calix jointly as
the case may be;
“Unregistered Intellectual Property Rights” means all non-patent and
non-trademark intellectual property rights, including without limitation
copyrights (including copyrights in software), neighbouring rights, database
rights, unregistered designs, trade secrets, and Know-How. “Unregistered
Intellectual Property Rights” includes registered copyrights (including
copyrights in software) and any applications for such registration, but does not
include any other registered intellectual property rights, such as patent or
trademark rights, or any applications for such registrations.
2.
ASSIGNMENT AND LICENSES

2.1
Assignment

2.1.1.
Ericsson assigns, transfers, conveys and delivers to Calix all its right, title
and interest in and to the Assigned Copyrights. Such assignment shall be deemed
to have taken effect on the Closing Date.

2.1.2.
Calix shall make reasonable efforts to procure that the assignment of any
registered copyrights under this Agreement will be registered with the relevant
authorities, and Ericsson authorizes such relevant authorities to carry out the
foregoing. Each Party shall execute and deliver any additional documents and
instruments and shall do any and all such other things as may be reasonably
required to perfect or otherwise implement the assignment of the Assigned
Copyrights pursuant to this Agreement. Notwithstanding this, any obligation upon
Ericsson with reference to this Section 2.1.2 shall not extend beyond 90 days
after the Closing Date. Calix shall bear all costs for the work related to the
registration referred to in this Section 2.1.2 and shall pay all fees charged by
local copyright agents and registration authorities in connection therewith.

2.2
License under Licensed Copyrights

2.2.1.
Subject to the terms of this Agreement, Ericsson upon the Closing Date grants to
Calix a non-exclusive, irrevocable, perpetual, worldwide, non-assignable (except
as set forth in Section 4.4), non-sublicensable (except as set forth in Section
2.2), fully paid-up license under the Licensed Copyrights to make, have made,
use, design, have designed, manufacture, repair, support, market, distribute,
import, export, offer for sale, offer for lease, sell, lease and otherwise
provide the Ericsson Products and related services solely within the Field of
Use. This license grant shall extend to include Ericsson Products up to and
including those made, used, designed, manufactured, repaired, supported,
marketed, distributed,





--------------------------------------------------------------------------------




imported, exported, offered for sale, offered for lease, sold, leased and
otherwise provided through the completion of the Calix-announced end-of-support
date for the last of the Ericsson Products.
2.2.2.
The license granted by Ericsson to Calix under this Section 2.2 may only be
sublicensed to (i) one or more Affiliates of Calix, however only for as long as
such entities remain Affiliates of Calix, (ii) to Calix's and its Affiliates'
end customers to the extent necessary for such customers' own use of services
and products provided by Calix and its Affiliates, and (iii) to contractors of
Calix or its Affiliates retained to perform any of the activities set forth in
Section 2.2.1 on behalf of Calix or its Affiliates (each a “Sub-Licensee”).
Calix shall ensure that each Sub-Licensee complies with the terms of this
Agreement.

2.3
Delivery

2.3.1.
Upon the effective date of this Agreement, Ericsson shall deliver or have
delivered all tangible embodiments, including without limitation applicable
software and documentation, and any applicable registrations or correspondence
with registering entities regarding registrations, for all Assigned Copyrights.
In addition, upon the effective date of this Agreement, Ericsson shall deliver
or have delivered copies of tangible embodiments, including without limitation
applicable software and documentation, for all Licensed Copyrights.

2.3.2.
In addition, the parties acknowledge that Ericsson may inadvertently not deliver
embodiments of the Assigned Copyrights or the Licensed Copyrights that should
have been delivered to Calix as part of the contemplated delivery pursuant to
the terms of this Agreement, and Calix may inadvertently receive copies of
software or documentation that should not have been delivered. Each party agrees
to engage in good faith discussions with the other regarding the delivery or
return to the other any such later discovered software or documentation, at the
reasonable request of the appropriate party, and deliver or return the
applicable software or documentation as applicable.

3.
NO WARRANTIES

3.1.
Except as otherwise provided in the Asset Purchase Agreement, no representation,
condition or warranty whatsoever is made or given by or on behalf of Ericsson or
its Affiliates with respect to the Assigned Copyrights and all conditions and
warranties relating to such rights (including as to validity or fitness for any
purpose), whether arising by operation of law or otherwise, are expressly
excluded.

3.2.
Except as otherwise provided in the Asset Purchase Agreement, no representation,
condition or warranty whatsoever is made or given by or on behalf of Ericsson or
its Affiliates with respect to the Licensed Copyrights and all conditions and
warranties relating to such rights (including as to validity or fitness for any
purpose), whether arising by operation of law or otherwise, are expressly
excluded.

3.3.
The Parties acknowledge and agree that, except as otherwise provided in the
Asset Purchase Agreement, the remedies provided for in this Agreement shall be
Calix's sole and exclusive remedies with respect to the subject matter of this
Agreement. Calix hereby waives any and all other rights, claims and causes of
action with respect to the subject matter of this Agreement, whether based on
contract or law, statute or legal principle (including the Swedish Sale of Goods
Act or International Sale of Goods Act) which it may have against Ericsson or
its Affiliates due to any defects or deficiencies in the Assigned Copyrights or
the Licensed Copyrights.

4.
MISCELLANEOUS

4.1.
Confidentiality

4.1.1.
Each Party undertakes not to use or disclose the contents of this Agreement or
any information relating to the other Party and disclosed in connection with
this Agreement, (such as, without limitation, Know How, trade secrets, customer
lists) and which is not in the public domain unless:

(a)
required to do so by law or under any order of court or other competent
authority or tribunal;

(b)
required to do so by any applicable stock exchange regulations or the
regulations of any other recognized market place;

(c)
such disclosure has been consented to by the other Party in writing; or

(d)
the information is disclosed to its professional advisers who make no other use
of the information than for assisting the Party and who are bound to such Party
by a duty of confidence which applies to any information disclosed.

4.1.2.
If a Party becomes required, in circumstances contemplated by (a) or (b) to
disclose any information, such Party (the “Disclosing Party”) shall provide the
other Party (the “Non-Disclosing Party”) with





--------------------------------------------------------------------------------




prompt written notice of that fact so that the Non-Disclosing Party may seek
(with the co-operation and reasonable efforts of the Disclosing Party) a
protective order, confidential treatment or other appropriate remedy. In such
event, the Disclosing Party shall consult with the Non-Disclosing Party
regarding such proposed disclosure, shall furnish only that portion of the
information which is legally required and shall exercise reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded such
information to the extent reasonably requested by the Non-Disclosing Party.
4.1.3.
The obligations set out above in this Section 4.1 shall survive for 10 years
after the signing of this Agreement.

4.2.
Amendments and Waivers

This Agreement may only be amended or modified by written agreement between the
Parties. No failure or delay in exercising any right or power under this
Agreement will be effective as a waiver unless it is in writing and signed by
the Party granting the waiver, and no such waiver will constitute a waiver of
any other right or power under this Agreement.
4.3.
Notices

4.3.1.
All notices and other communications required or permitted under this Agreement
must be in writing in the English language, and shall be addressed as set out
below or to such other addresses as may be given by written notice in accordance
with this Section 4.3.

If to Ericsson:
Group Function Legal Affairs
Ericsson AB
Torshamnsgatan 21
SE-164 83 Stockholm
Sweden
Email: [***]


If to Calix:
Calix, Inc.
1035 N. McDowell Blvd.,
Petaluma, CA 94954
USA
Attention: President and CEO
Fax:
With a copy to: General Counsel
Email: [***]


All such notices and other communications shall be effective upon actual receipt
if delivered by hand, sent by reputable international overnight courier, or sent
by email (with confirmation of receipt).
4.4.
Assignments

This Agreement shall be binding upon and inure to the benefit of the successors
of the Parties. Calix may transfer and assign this Agreement and the rights
granted to it hereunder upon any Change of Control or the sale of all or
substantially all of its assets to which this Agreement relates. Calix agrees to
use commercially reasonable efforts to notify Ericsson not less than 30 days
prior to any Change of Control or the sale of all or substantially all of its
assets to which this Agreement relates. Ericsson may assign its rights and
obligations hereunder to an Affiliate provided that the foregoing shall not
limit the scope or subject matter of the licenses granted under this Agreement
or Ericsson's obligations to fulfill its delivery obligations under this
Agreement.
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------




4.5.
Partial Invalidity

If any provision of this Agreement or the application of it shall be declared or
deemed void, invalid or unenforceable in whole or in part for any reason, the
Parties shall amend this Agreement in order to give effect to, so far as is
possible, the spirit of this Agreement. If the Parties fail to amend this
Agreement, the provision, which is void, invalid or unenforceable, shall be
deemed deleted and the remaining provisions of this Agreement shall continue in
full force and effect.
5.
GOVERNING LAW AND DISPUTES

5.1.
The laws of England and Wales, excluding its conflict of law principles, govern
all matters arising under this Agreement.

5.2.
All disputes, differences or questions arising out of or relating to the
interpretation or performance of this Agreement, between the Parties, shall be
finally settled in London, United Kingdom, under the Rules of Arbitration of the
International Chamber of Commerce, by three (3) arbitrators, appointed in
accordance with said Rules. The arbitration proceedings shall be conducted in
the English language.

The Parties hereby consent to such dispute being so resolved.
5.3.
The Parties undertake and agree that all arbitral proceedings conducted or
initiated with reference to this Section 5 will be kept strictly confidential.
This confidentiality undertaking shall cover the fact that arbitration has been
initiated, all information disclosed in the course of such arbitral proceedings,
as well as any decision or award that is made or declared during the
proceedings. Information covered by this confidentiality undertaking may not, in
any form, be disclosed to a third party without the prior written consent of the
other Party. This notwithstanding, a Party shall not be prevented from
disclosing such information in order to safeguard in the best possible way such
Party's rights vis-à-vis the other Party in connection with the dispute, or if
such a right exists pursuant to statute, regulation, a decision by an authority,
a stock exchange contract or similar.

5.4.
In case this Agreement or any part of it is assigned or transferred to a third
party, such third party shall automatically be bound by the provisions of this
arbitration clause.





This Agreement has been duly executed in two identical originals, of which each
Party has taken one.
                                


ERICSSON AB
 
CALIX, INC.
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 







--------------------------------------------------------------------------------




SCHEDULE 1
ASSIGNED COPYRIGHTS


[***]






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------




SCHEDULE 2
LICENSED COPYRIGHTS
[***]










[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------




DRAFT 2012-08-17




__________________________________________________________________________________
 
Patent License Agreement
 
dated ______________
 
__________________________________________________________________________________
 
TELEFONAKTIEBOLAGET LM ERICSSON
and
CALIX, INC.
 
__________________________________________________________________________________









--------------------------------------------------------------------------------




TABLE OF CONTENTS
1.    Definitions
2.    GRANT OF LICENSE
3.    INFRINGEMENT
4.    NO WARRANTIES
5.    TERM AND TERMINATION
6.    MISCELLANEOUS
7.    GOVERNING LAW AND DISPUTES


SCHEDULES
Schedule 1    Licensed Patents
Schedule 2    Ericsson Products






--------------------------------------------------------------------------------




This Patent License Agreement, dated ___________, is and made by and between:


(1)
Telefonaktiebolaget LM Ericsson, a limited liability company incorporated under
the laws of Sweden, and having its registered office at 164 83 Stockholm
(“Ericsson”); and

(2)
Calix, Inc., a Delaware corporation with offices at 1035 N. McDowell Blvd.,
Petaluma, CA 94954 (“Calix”).



Capitalized terms shall have the meaning ascribed to them in Section 1 below.
Terms not defined herein shall have the meanings ascribed thereto in the Asset
Purchase Agreement.
BACKGROUND
A.
Ericsson, Inc. has on August 20, 2012 entered into an asset purchase agreement
(the “Asset Purchase Agreement”) with Calix under which Ericsson, Inc. has
agreed to transfer certain Assets to Calix.

B.
Ericsson's ultimate parent company, LM Ericsson (as defined below), is the owner
of certain Licensed Patents (as defined below) which are used within the
Business. LM Ericsson has entered into an agreement with Ericsson under which
Ericsson is granted a right to sublicense the Licensed Patents to Calix on the
terms and conditions set out in this Agreement.

C.
Ericsson wishes to license the Licensed Patents to Calix and Calix wishes to
license the Licensed Patents on the following terms and conditions.

1.
Definitions

“Affiliate” of any person means, as of any time, (i) any other legal person(s)
directly or indirectly controlled by or under the common control of that
first-mentioned person and (ii) any other legal person(s) directly or indirectly
controlling or jointly controlling such first-mentioned person (whereby
“control” means the ownership, directly or indirectly, of more than fifty (50)
per cent of the (a) voting power or (b) capital or other securities of a
controlled or commonly controlled legal person, and the term “controlling” shall
have a meaning correlative to the foregoing);
“Agreement” means this Patent License Agreement;
“Assets” has the meaning set forth in the Asset Purchase Agreement;
“Asset Purchase Agreement” has the meaning as set out in paragraph A of the
Background section;
“Business” means as defined in the Asset Purchase Agreement;
“Business Day” has the meaning set forth in the Asset Purchase Agreement;
“Calix” has the meaning as set out in paragraph (2) of the Background section;
“Change of Control” means (i) the acquisition (through an event or series of
events whether directly or indirectly, and whether alone or in combination with
related entities or persons) of at least 50 per cent of the shares representing
at least 50 per cent of the votes in Calix by a third party; (ii) any merger,
consolidation, reorganization or other transaction involving Calix (or any
series of related transactions) as a result of which any third party thereafter
directly or indirectly controls Calix. For the purposes of the foregoing,
“control” means having the direct or indirect power to appoint or remove all, or
the majority of, the directors of the board of Calix, or to have the direct or
indirect power to direct the operating and financial policies of Calix. A change
of control of the Business through a business transfer shall for all purposes of
this Agreement be deemed to constitute a Change of Control as defined in this
Agreement;
“Closing Date” means as set out in the Asset Purchase Agreement;
“Disclosing Party” means as set out in Section 6.1;
“Ericsson” means as set out in the heading to this Agreement;




--------------------------------------------------------------------------------




“Ericsson Group” means LM Ericsson and its Affiliates from time to time;
“Ericsson Products” means Ericsson's GPON 1500 portfolio (OLT, ONT), and
Entriview management system, which products are exhaustively listed in Schedule
2;
“Field of Use” means the design, manufacture, sale, use and customary technical
support of the Ericsson Products;
“Know-How” means confidential and proprietary industrial, technical and
commercial information and techniques including data, formulae, drawings, test
results, reports, specifications, component lists, instructions, manuals,
brochures, catalogues and process descriptions;
“Licensed Patents” means the patents and patent applications set out in Schedule
1, as may be deemed supplemented pursuant to Section 2.3 hereof;
“LM Ericsson” or “LME” means Telefonaktiebolaget LM Ericsson, corporate identity
number 556016-0680;
“Non-Disclosing Party” means as set out in Section 6.1;
“Party/ies” means either of Ericsson or Calix or Ericsson and Calix jointly as
the case may be;
“Sub-Licensee” means as set out in Section 2.2.2;
“Supplemental Patents” means as set out in Section 2.3.
2.
GRANT OF LICENSE

2.1.
Subject to the terms of this Agreement, Ericsson upon the Closing Date grants to
Calix a non-exclusive, worldwide, non-assignable, non-assertable,
non-sublicensable (subject to Section 2.2) and paid-up license under the
Licensed Patents to make, have made, use, design, have designed, manufacture,
repair, support, market, distribute, import, export, offer for sale, offer for
lease, sell, lease and otherwise provide the Ericsson Products and directly
related technical services solely within the Field of Use. This license grant
shall extend to include Ericsson Products up to and including those made, used,
designed, manufactured, repaired, supported, marketed, distributed, imported,
exported, offered for sale, offered for lease, sold, leased and otherwise
provided through the completion of the Calix-announced end-of-support date for
the last of the Ericsson Products.

2.2.
The license granted by Ericsson to Calix under this Section 2 may only be
sublicensed to one or more Affiliates of Calix (“Sub-Licensee”), however only
for as long as such entities remain Affiliates of Calix. Calix shall ensure that
each such sublicensed Affiliate complies with the terms of this Agreement. Each
sub‑license terminates automatically and simultaneously upon expiration or
termination of this Agreement for whatever reason.

2.3.
From time to time after the Closing Date Schedule 1 shall be deemed supplemented
with any patent owned or controlled by Ericsson which meets the following
requirements: (i) the application related thereto was filed and owned or
controlled by, or such patent was issued to and owned or controlled by, Ericsson
as of the Closing Date; and (ii) such patent is owned or controlled by Ericsson
on the date it is deemed to supplement Schedule 1 and (iii) such patent is
asserted by Ericsson against Calix during the term hereof in any action, suit or
litigation as being infringed by any Ericsson Product (“Supplemental Patent”).
If and when the foregoing requirements are met with respect to a patent, such
Supplemental Patent shall be considered a Licensed Patent hereunder, subject to
all of the provisions hereof.



2.4.
All rights not expressly granted by Ericsson are hereby expressly reserved.



3.
INFRINGEMENT

3.1.
Calix shall notify Ericsson promptly on becoming aware of any action from third
parties challenging any





--------------------------------------------------------------------------------




Licensed Patent.
3.2.
Ericsson and/or LME may, in its sole discretion and at its own expense, bring or
cause to be brought any prosecution, lawsuit, action or proceeding for
infringement, unauthorized use, or interference with or violation of any
Licensed Patent, and Calix shall not be entitled to take any such actions of
whatsoever nature against third parties unless it has received Ericsson's prior
written approval (and Calix shall not, for example, send letters of notice or
cease-and-desist letters referring to any Licensed Patents).

3.3.
Calix shall not (and shall procure that its Affiliates and Sub-Licensees do not)
make any claim or allegation which challenges the right of Ericsson or its
Affiliates to, or the validity of, any of the Licensed Patents.



4.
NO WARRANTIES

4.1.
No representation, condition or warranty whatsoever, expressed or implied, is
made or given by or on behalf of Ericsson or its Affiliates with respect to the
Licensed Patents and all conditions and warranties relating to such patents
(including as to validity or fitness for any purpose), whether arising by
operation of law or otherwise, are expressly excluded.

4.2.
At all times during the term hereof, and hereafter, Ericsson and/or LME shall
have the sole right and discretion to assign, further license or sublicense,
prosecute, discontinue prosecution, defend, decline to defend, maintain, decline
to maintain and/or abandon any of the Licensed Patents.

4.3.
Calix undertakes to indemnify Ericsson and its Affiliates and hold them harmless
from any liability (including but not limited to liability under any applicable
national or international laws or principles) which arises directly from the
misuse of the Licensed Patents by Calix or its Affiliates after the Closing Date
(including without limitation any mislabeling of the Ericsson Products with
patent numbers, or any attempt by Calix or its Affiliates to assert a Licensed
Patent which results in actual damages to Ericsson).



5.
TERM AND TERMINATION

5.1.
This Agreement including the license in Section 2 enters into full force and
effect on the Closing Date and remains valid until the date of expiration of the
last to expire of any Licensed Patent, unless terminated earlier in accordance
with Section 6.4 a. and b.



6.
MISCELLANEOUS

6.1.
Confidentiality

6.1.1.
Each Party undertakes not to use or disclose the contents of this Agreement or
any information relating to the other Party and disclosed in connection with
this Agreement, (such as, without limitation, Know How, trade secrets, customer
lists) and which is not in the public domain unless:

(e)
required to do so by law or under any order of court or other competent
authority or tribunal;

(f)
required to do so by any applicable stock exchange regulations or the
regulations of any other recognized market place;

(g)
such disclosure has been consented to by the other Party in writing; or

(h)
the information is disclosed to its professional advisers who make no other use
of the information than for assisting the Party and who are bound to such Party
by a duty of confidence which applies to any information disclosed.

6.1.2.
If a Party becomes required, in circumstances contemplated by 6.1.1(a) or (b) to
disclose any information, such Party (the “Disclosing Party”) shall provide the
other Party (the “Non-Disclosing Party”) with prompt written notice of that fact
so that the Non-Disclosing Party may seek (with the co-operation and reasonable
efforts of the Disclosing Party) a protective order, confidential treatment or
other appropriate remedy. In such event, the Disclosing Party shall consult with
the Non-Disclosing Party regarding such proposed disclosure, shall furnish only
that portion of the information which is legally required and shall exercise
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded such information to the extent reasonably requested by the
Non-Disclosing Party.

6.1.3.
The obligations set out above in this Section 6.1 shall survive for 6 years
after the expiration or termination of this Agreement.

6.2.
Amendments and Waivers

This Agreement may only be amended or modified by written agreement between the
Parties. No failure or delay in exercising any right or power under this
Agreement will be effective as a waiver unless it is in




--------------------------------------------------------------------------------




writing and signed by the Party granting the waiver, and no such waiver will
constitute a waiver of any other right or power under this Agreement.
6.3.
Notices

6.3.1.
All notices and other communications required or permitted under this Agreement
must be in writing in the English language, and shall be addressed as set out
below or to such other addresses as may be given by written notice in accordance
with this Section 6.3.

If to Ericsson:
Group Function Legal Affairs,
Att: Head of IPR Legal Services
Telefonaktiebolaget LM Ericsson
Torshamnsgatan 21
SE-164 83 Stockholm
Sweden
Email: [***]
If to Calix:
Calix, Inc.
1035 N. McDowell Blvd.
Petaluma, CA 94954
USA
Attention: General Counsel
Email: [***]


All such notices and other communications shall be effective upon actual receipt
if delivered by hand, sent by reputable international overnight courier, or sent
by email (with confirmation of receipt).
6.4.
Assignments and Change of Control

a.
This Agreement shall be binding upon and inure to the benefit of the successors
of the Parties but shall not be assignable by Calix without the prior written
consent of Ericsson, which shall not be unreasonably withheld. Calix
acknowledges and agrees that it shall be reasonable for Ericsson or its
Affiliates to withhold consent for, inter alia, any requested assignment of this
Agreement to any competitor of Ericsson or its Affiliates. Ericsson may assign
its rights and obligations under this Agreement to an Affiliate and may assign,
transfer, sell, further license or sublicense any of the Licensed Patents to any
Affiliate or third party, provided that such assignment, transfer, sale, further
license or sublicense of this Agreement to an Affiliate is made subject to the
rights of Calix as set forth herein, including those under Section 2.3, and
provided further that any assignment, transfer, sale, further licensing or
sublicensing any of the Licensed Patents to any Affiliate or third party is made
subject to the rights of Calix with respect to such Licensed Patents as set
forth herein. This Agreement shall automatically terminate (i) in the event
Calix attempts to assign the Agreement without Ericsson's prior written consent;
or (ii) to sublicense Calix's rights, except as permitted by Section 2.2.









[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------






b.
Calix shall notify Ericsson not less than 30 days prior to any Change of
Control. Such notice shall set out all relevant circumstances triggering the
Change of Control. Provided that Ericsson, within 30 days after having obtained
Calix's notice, informs Calix that Ericsson does not consent to the Change of
Control, Ericsson shall be entitled to terminate this Agreement with immediate
effect upon the occurrence of the Change of Control



6.5.
Partial Invalidity

If any provision of this Agreement or the application of it shall be declared or
deemed void, invalid or unenforceable in whole or in part for any reason, the
Parties shall amend this Agreement in order to give effect to, so far as is
possible, the spirit of this Agreement. If the Parties fail to amend this
Agreement, the provision, which is void, invalid or unenforceable, shall be
deemed deleted and the remaining provisions of this Agreement shall continue in
full force and effect.
7.
GOVERNING LAW AND DISPUTES

5.5.
The laws of England and Wales, excluding its conflict of law principles, govern
all matters arising under this Agreement.

5.6.
All disputes, differences or questions arising out of or relating to the
interpretation or performance of this Agreement, between the Parties, shall be
finally settled in London, United Kingdom, under the Rules of Arbitration of the
International Chamber of Commerce, by three (3) arbitrators, appointed in
accordance with said Rules. The arbitration proceedings shall be conducted in
the English language.

The Parties hereby consent to such dispute being so resolved.
5.7.
The Parties undertake and agree that all arbitral proceedings conducted or
initiated with reference to this Section 7 will be kept strictly confidential.
This confidentiality undertaking shall cover the fact that arbitration has been
initiated, all information disclosed in the course of such arbitral proceedings,
as well as any decision or award that is made or declared during the
proceedings. Information covered by this confidentiality undertaking may not, in
any form, be disclosed to a third party without the prior written consent of the
other Party. This notwithstanding, a Party shall not be prevented from
disclosing such information in order to safeguard in the best possible way such
Party's rights vis-à-vis the other Party in connection with the dispute, or if
such a right exists pursuant to statute, regulation, a decision by an authority,
a stock exchange contract or similar.

5.8.
In case this Agreement or any part of it is assigned or transferred to a third
party, such third party shall automatically be bound by the provisions of this
arbitration clause.







This Agreement has been duly executed in two identical originals, of which each
Party has taken one.




TELEFONAKTIEBOLAGET
 
CALIX, INC.
LM ERICSSON
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 







--------------------------------------------------------------------------------




SCHEDULE 1
[***]






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------




SCHEDULE 2
List of Ericsson Products
[***]






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.









--------------------------------------------------------------------------------




Exhibit D
Transition Services






1.0  “Lights On” Period and Milestones.   


1.1    This Exhibit details the support required in transitioning the Purchased
Assets and Assumed Liabilities from Ericsson to Calix.


1.2    The Parties agree that the Transition Services shall address the
following activities: (i) transition of development and test related activities,
including knowledge transfer, test capability transfer, development and test
rigs, and requisite lab facilities from their existing distributed base of
global locations to San Jose, thus enabling Calix to carry out the continued
1500 product line and the agreed services as agreed in the MSA; (ii) transition
from Ericsson manufacturing to Calix manufacturing.


1.3    The Transition period shall be initially be set for 90 days from the
Closing Date (“Lights On” Period), however, it may be terminated earlier if all
of the described exit Milestones are achieved. If the milestones are not
achieved by the 90 day mark, an extension on support of the final remaining
items may be mutually agreed to by the Parties.


2.0
Transition of Development and Test Activities



2.1    Ericsson Development Software Support deliverables are as set forth
below:


Multi Project Plan Milestones


Prior to or during the Lights On Period, the following releases shall be
published by Ericsson:


R12A CP1


R12A CP2


R12A GA


R12A CP3


R11A CP9


Completion of these deliverables will end of this portion of the Lights On
requirement for supporting these functions. All packages follow a milestone
model that sets clear expectations on scope definition and quality checks before
committing the content. The criteria are specified in the maintenance work flow.


CIG ONT releases


CIG WP 2.2 - Released with R11A EC and R12A EC


CIG WP 3 - Released with R11A EC and R12A EC


2.2     System Test Certification Milestone Deliverable


Calix shall successfully perform a complete system test of the latest release
and correction package of all systems in the 1500 product line. This test shall
be at the same level (full regression test suite) as that used for GA of the R12
and CIG products. The test setup shall include an ONT configuration that is
equivalent to the resources currently




--------------------------------------------------------------------------------




used at ETK, China, and San Jose for R11 and R12 testing, and the test shall be
performed on the Calix test system after relocation of purchased assets to their
final location. Completion of this milestone will denote final certification of
the test system capability, under which Calix can properly create and test a new
release of the 1500 with no diminished robustness from the Ericsson methodology.


2.3    In addition, emergency corrections might be required in between these
scheduled releases and will be provided by Ericsson until Closing Date.


2.4 
EMS knowledge transfer



2.4.1
The Parties seek to facilitate the move of EMS maintenance activities from
Ericsson China to Calix in accordance with Ericsson's existing process



2.4.2    Milestones


2.4.2.1
Four employees trained and knowledgeable to assume the existing workload,
including but not limited to systems engineering and architecture, design,
coding, unit testing, and releasing.



2.4.2.2
Three employees trained on feature testing, system testing, automated testing.



2.4.2.3
Any employees willing to transfer from Ericsson Beijing to Calix Nanjing by the
Closing Date may be counted against this total.



2.5
     ONT knowledge transfer



2.5.1     The Parties seek to facilitate the move of ONT maintenance activities
from Ericsson China to Calix in accordance with Ericsson's existing process


2.5.2    Milestones


2.5.2.1
Four employees trained and knowledgeable to assume the existing workload,
including but not limited to systems engineering and architecture, design,
coding, unit testing, and releasing.



2.5.2.2    Three employees trained on feature testing, system testing, automated
testing.


2.5.2.3
ONT (CIG) knowledge transfer. One employee trained and knowledgeable to assume
the technical interface responsibilities with CIG. One employee trained and
knowledgeable about the VoIP and TR-69 interoperability functions of using CIG
ONTs with the rest of the EDA1500 system in customer networks.



2.5.2.4
Any employees willing to transfer from Ericsson Beijing to Calix Nanjing by the
Closing Date may be counted against this total.



2.6        OLT hardware knowledge transfer


2.6.1
The Parties seek to facilitate the move of OLT hardware maintenance activities
from Ericsson China to Calix per Ericsson's existing process



2.6.2    Milestones


2.6.2.1
Four employees trained and knowledgeable to assume the existing workload,
including but not limited to hardware engineering, component selection and
verification, and regulatory and compliance testing.



2.6.2.2
Any employees willing to transfer from Ericsson Beijing to Calix Nanjing by the
Closing Date





--------------------------------------------------------------------------------




may be counted against this total.


2.7    Costs associated with Knowledge Transfer


2.7.1
Ericsson shall provide the required training at a facility that it specifies.
Ericsson shall be responsible for the costs of the trainers.



2.7.2
Calix shall be responsible for all costs, including travel costs, associated
with its employees.



2.8   
Transfer of Suppliers interfaces (here ONT 3pp and ODMs)  



2.8.1
The parties seek to facilitate the move of the Supplier interfaces from Ericsson
per Ericsson's existing process.



2.8.2    Milestones


2.8.2.1
One employee trained and knowledgeable about the day-to-day development and
maintenance activities for each of Ericsson's ONT ODMs and OEMs.



2.8.2.2
One employee trained and knowledgeable about the commercial contracts, supply
agreements and forecasts, and warranty agreements for each of Ericsson's ONT ODM
and OEMs.



2.9      Training of Missing Critical Resources


2.9.1
If at Closing one or more Employees listed in Schedule 6.4 elects not to become
a Calix employee, Ericsson shall, in good faith and at Ericsson's expense, train
a substitute employee, reasonably acceptable to Calix, to take the place of each
such Employee.



2.9.2 If at Closing one or more of the key functional areas listed in Schedule
6.5 is not covered by employees transferring from Ericsson to Calix, Ericsson
shall in good faith and at Ericsson's expense train an employee to provide that
function, reasonably acceptable to Calix, to maintain that functional expertise.
.


2.9.3
The milestones described in Section 2.9 and Ericsson's obligation to train
additional employees shall end on the earlier of (i) 90 days from Closing or
(ii) when any and all additional employees have been trained to the reasonable
satisfaction of Calix.



2.10 Customer Documentation Handling 
 
2.10.1    Milestones


2.10.1.1     Deliver source files for current CPI (Customer Product Information)
documentation.


2.10.1.2
If Calix wishes to engage a third party CPI provider, Ericsson will provide up
to two weeks training of a CPI Coordinator role. Training will be provided to
one of the Ericsson employees to be hired by Calix, either before or after
Closing Date. Training topics will include: (i) Current interworking with the
3PP vendor, including raw material to provide 3PP vendor; (ii) Internal CPI
development process including raw material development and quality process etc.,
(iii) Project CPI planning as part of release project; (iv) CPI Maintenance
process for maintenance releases.



2.11 Facility and Test Equipment


2.11.1
Ericsson will provide free of charge remote access to an Ericsson test facility,
during the transition of equipment from Ericsson to Calix lab, and test services
for the earlier to occur of (a) a period of three weeks from the lab relocation
or (b) such time as Calix time to is able to complete its own lab facilities





--------------------------------------------------------------------------------




or has access to Ericsson facilities that allow Calix to meet the milestone set
forth in Section 2.2, above. After the three weeks, Calix may continue to
utilize the remote test facility and test services for a fee. If full lab
functionality cannot be achieved immediately after lab relocation, Ericsson will
provide additional remote access free of charge until the milestone set forth in
Section 2.2 can be met.


2.11.2
The provided test facility will provide all of the equipment necessary to allow
for the development and maintenance of all EDA 1500 products, including
regression testing, scalability testing and the troubleshooting of Customer
problems (CSRs and TRs); source code management, build environment, debug tools,
automated testing and system level testing.



2.11.3
Ericsson will document the test plant configuration and preserve necessary
configuration files and provide to Calix within four weeks of signature of Asset
Purchase Agreement. Information shall include an itemized equipment list,
sufficient for all EDA 1500 development and test activities. Ericsson will
update this information as necessary between the signing and the Closing Date.



2.11.4
Ericsson shall de-install, package, and make available at the Ericsson
facilities on the Closing Date the capital assets purchased under the Asset
Purchase Agreement.



3.
Hardware Warranty Services



3.1. Ericsson shall provide Calix with all assistance reasonably necessary to
accomplish the transition of PON Product Warranty Services to a Calix-designated
facility.  Such assistance shall include, without limitation:


3.1.1.
The transfer to the Calix-designated facility, at no additional charge to Calix,
of all test fixtures required to repair Ericsson PON Products, all PON Products
in WIP, and all raw materials required to perform repair process on PON
Products;



3.1.2.
Provision to Calix of all PON Product repair rework instructions; and



3.1.3.
Two weeks of training performed by Ericsson on-site at the Calix-designated
facility.



3.1.4.
Ericsson will provide hardware repair services on Ericsson PON Products until
the transition to the Calix-designated repair facility has been completed.



4.
Manufacturing Transfer



4.1    Ericsson will provide ongoing manufacturing support services to Calix for
a maximum period of the Lights On Period (“Manufacturing Support Period), for
the purpose of supporting the transition of manufacturing of Ericsson Products
from Ericsson manufacturing facilities to Calix-designated facilities. Calix
will work in good faith to minimize the duration of the Manufacturing Support
Period. Among other things, Ericsson agrees to allow Calix to use Ericsson
manufacturing operations (e.g. Ericsson's Flextronics relationship and CIG
contract), facilities and systems to process new orders and builds of Ericsson
Products on Calix's behalf. The primary areas in which Calix will require
support from Ericsson during the Manufacturing Support Period are: operations,
supply and production testing.


4.2    Information Requirements. On or before the Closing Date, Ericsson shall
provide Calix with:


4.2.1
Fully-costed bills of materials (BOMs) for all Ericsson Products to be
transferred to Calix; and



4.2.2
Designated points of contact at Ericsson and its affiliates for all key
individuals necessary to the provision of manufacturing support services.



4.3     Orders Placed on Calix's Behalf. Any orders placed by Ericsson on
Calix's behalf during the Manufacturing Support Period will be paid for by
Calix. In addition, the Parties shall negotiate in good faith a transitional
shipping process to eliminate any unnecessary movement of inventory between the
Parties.




--------------------------------------------------------------------------------






4.4    Ericsson Deliverables. During the Manufacturing Support Period, Ericsson
shall provide Calix, on a weekly basis, with an updated:


4.4.1
Demand plan for Ericsson Products;



4.4.2
Detailed list of inventory subject to transfer to Calix; and



4.4.3
Analysis of the gap likely to apply for Ericsson Product orders to be
transitioned to Calix.



4.4.4
In additional, Ericsson shall provide all other ancillary functions and services
necessary to the success of the transition of Ericsson Product manufacturing
from Ericsson to Calix.



4.5    Equipment Transition. During the Manufacturing Support Period, Ericsson
shall work closely with Calix to arrange for the efficient transfer of necessary
equipment (test fixtures, etc.) from Ericsson to Calix.


4.5.1.
Milestone: After move of OLT test fixtures, Ericsson and Calix will complete a
successful production test.







--------------------------------------------------------------------------------






Exhibit E
Disclosure Schedule


Pursuant to Article II, Ericsson makes the following disclosures. Section
references are to the respective section of the main body of the Agreement.


2.5(b)    Government Consents; Approvals; Permits


Ericsson has the following export licenses and classifications related to the
Business:
License# Issued Ultimate Consignee(s) Additional Comments/Product lines
[***]


See also Attachment 1 reflecting export classifications for the Products.






Employees. - Two employees are eligible to work under an L-1 Visa. Name will be
provided separately for confidentiality reasons.


2.6    Material Contracts


(i)    Commercial Third Party Software


Please see the Exhibit reflecting all Ericsson Software, Third Party Commercial
Software, and Open Source Software used in connection with the Products.


(ii)    Continuing Contracts for purchase of materials


See Attachment 2 reflecting the inventory ongoing inventory obligations related
to the Products:


(iv)    Contracts for development of content


The following suppliers provide content related to the Products


[***]
    
(v)    The following suppliers provide manufacturing services for the Products:


[***]




(xiii)    The following settlement agreements may have implications for Calix


[***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------




2.11     Intellectual Property


(a)(i) Ericsson Proprietary Software


Please see Attachment 3 reflecting all Ericsson Software, Third Party Commercial
Software, and Open Source Software used in connection with the Products. This
list includes both Software included in the Products and tools used to compile
and test the Products.


(a)(ii) Third Party Software Components


Please see Attachment 3 reflecting all Ericsson Software, Third Party Commercial
Software, and Open Source Software used in connection with the Products. This
list includes both Software included in the Products and tools used to compile
and test the Products.


(a)(ii) Third Party Hardware Components


Please see the Attachment 4 reflecting Bill of Materials for the Products.


For the ONTs, Ericsson purchases them as completed assemblies as follows:


[***]


(i)    Open Source Software
    
Please see Attachment 3 reflecting all Ericsson Software, Third Party Commercial
Software, and Open Source Software used in connection with the Products. This
list includes both Software included in the Products and tools used to compile
and test the Products.


2.12(a) Third Party Patent Contracts


The settlements of the following cases resulted in Third Party Patent Contracts.


[***]


2.13
Employee matters



Employees who elected to participate in the Ericsson Employee Stock Purchase
plan will be eligible for accelerated matching of their shares per the terms of
the ESPP.


2.15    Customer and Suppliers


Customer disputes (reference to “Ericsson” are to the local legal entity, unless
noted)


[***]
Supplier disputes
[***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




2.16    Products; Warranties; Purchase Commitments


The following known issues relating to the Products exist
[***]


Article IV: Conduct Prior to the Closing


Pursuant to section 4.1(c), Ericsson shall promptly notify Calix of any change,
occurrence or event that would reasonably be expected to be materially adverse
to the Business. As noted in the disclosure in 2.15, Ericsson has sent the Sales
Directive to the regions outlining the parameters of future Product sales. This
sales directive may have a negative impact on future sales of Products prior to
the Closing.




Schedule 5.6 “Transferred Employees”


[***]












[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------




Attachment 1
Export Related Classifications


[***]








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------




Attachment 2
Inventory Report




[***]








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------




Attachment 3
Software Consolidated Report


[***]








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------




Attachment 4


Bill of Materials


[***]








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------




Summary




[***]






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------






Exhibit F
List of Ericsson Products


[***]








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







